Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 1 of 115 PageID #:25821
                                                                                   1


 1                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 2                               EASTERN DIVISION
 3    MOTOROLA SOLUTIONS, INC., et al.,              )
                                                     )
 4                    Plaintiffs,                    )
                                                     )
 5                   vs.                             )   No. 17 C 1973
                                                     )
 6    HYTERA COMMUNICATIONS CORPORATION              )
      LTD., et al.,                                  )   Chicago, Illinois
 7                                                   )   April 4, 2019
                      Defendants.                    )   8:33 A.M.
 8
                      TRANSCRIPT OF PROCEEDINGS - Motion
 9           BEFORE THE HONORABLE JEFFREY COLE, Magistrate Judge
 10   APPEARANCES:
 11   For the Plaintiffs:              KIRKLAND & ELLIS LLP
                                       555 California Street
 12                                    27th Floor
                                       San Francisco, California 94101
 13                                    BY: MR. ADAM R. ALPER
 14                                    KIRKLAND & ELLIS LLP
                                       333 South Hope Street
 15                                    Los Angeles, California 90071
                                       BY: MR. BENJAMIN A. HERBERT
 16

 17                          PAMELA S. WARREN, CSR, RPR
                                Official Court Reporter
 18                           219 South Dearborn Street
                                       Room 2342
 19                            Chicago, Illinois 60604
                                    (312) 408-5100
 20
      NOTE: Please notify of correct speaker identification.
 21   FAILURE TO SPEAK DIRECTLY INTO THE MICROPHONE MAKES PORTIONS
      UNINTELLIGIBLE.
 22
      PORTIONS OF THIS TRANSCRIPT TRANSCRIBED FROM DIGITAL RECORDING.
 23

 24

 25
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 2 of 115 PageID #:25822
                                                                                   2


 1    APPEARANCES: Continued
 2    For the Defendants:              STEPTOE & JOHNSON, LLP
                                       115 South LaSalle Street
 3                                     Suite 3100
                                       Chicago, Illinois 60603
 4                                     BY: MR. DANIEL STEVEN STRINGFIELD
 5                                     STEPTOE & JOHNSON LLP
                                       1330 Connecticut Ave., N.W.
 6                                     Washington, DC 20036
                                       BY: MS. KASSANDRA MICHELE OFFICER
 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 3 of 115 PageID #:25823
                                                                                   3


 1          (Proceedings held in open court:)
 2               THE CLERK: 17 C 1973, Motorola Solutions, Inc. versus
 3    Hytera Communications.
 4               THE COURT: Well, I'm happy to see that there aren't
 5    so many that were inconvenienced. I hope my last self-
 6    indulgence of five hours didn't make people flee.
 7          (Laughter.)
 8               THE COURT: So I just wanted to apologize to you all
 9    for what I -- what I did. I'm sorry.
 10              MR. ALPER: No, your Honor, we --
 11              THE COURT: Not the worst that could have happened.
 12              MR. ALPER: I think we would all say we're grateful
 13   for your time.
 14              THE COURT: You're very nice. You're not. Thank you.
 15              Okay. So let me ask you that -- well, go ahead, tell
 16   her -- tell us who you are first.
 17              MR. ALPER: Sure. Adam Alper for Motorola Solutions.
 18              MR. HERBERT: Ben Herbert also for Motorola Solutions.
 19              MS. OFFICER: Kassandra Officer from Steptoe & Johnson
 20   on behalf of Hytera.
 21              Also Dan Stringfield from Steptoe & Johnson on behalf
 22   of Hytera.
 23              THE COURT: Okay. Please put your stuff down. Don't
 24   carry everything.
 25              MS. OFFICER: Thank you, your Honor.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 4 of 115 PageID #:25824
                                                                                   4


 1               THE COURT: The first thing, I assume there is no
 2    objection to plaintiff's motion to file under seal.
 3               MR. STRINGFIELD: No objection.
 4               THE COURT: All right. So Number 41 (sic) is granted.
 5               Okay. Now the other one, more substantial, Mr. Alper,
 6    tell me about that.
 7               MR. ALPER: So --
 8               THE COURT: I read what you wrote. I assume there has
 9    not yet been a response. Because sometimes you guys are very
 10   fast, and it gets filed but I don't see it.
 11              MS. OFFICER: No, your Honor. We're happy to argue
 12   the motion today.
 13              THE COURT: Oh, good. Wonderful.
 14              MR. ALPER: So, your Honor, so this is a relatively
 15   straightforward and discrete issue today. It has to do with
 16   the discovery of some source -- source code --
 17              THE COURT: Source code.
 18              MR. STRINGFIELD: -- and then some related financial
 19   materials, a database pull.
 20              So here's how this all came about. As you know, one
 21   of our central allegations is that -- and by the way, for the
 22   record, this is Adam Alper.
 23              One of our central allegations is that Motorola source
 24   code was copied into certain products of Hytera's. And in
 25   February, about a month and some change ago, we came upon some
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 5 of 115 PageID #:25825
                                                                                   5


 1    materials in the Hytera document production that showed us that
 2    they're the same.
 3               THE COURT: You mean --
 4               MR. ALPER: I'm sorry?
 5               THE COURT: I actually saw page 2 that -- what -- how
 6    you found the materials.
 7               MR. ALPER: Yeah, just going through --
 8               THE COURT: Right.
 9               MR. ALPER: -- a large production in the ordinary
 10   course, we found a document that said -- it was an internal
 11   document, an email. We attached it to our motion. And it has
 12   engineers who are talking about how the code that we had -- we
 13   are alleging came from Motorola and is in some of the Hytera
 14   products is in other of the Hytera products.
 15              THE COURT: And it is referred to at page 2 as V one
 16   point and so on.
 17              MR. ALPER: Right. It is the CPA code. They call it
 18   their CPA code.
 19              So they have their -- they have their software, and
 20   there are various different modules in the software that we
 21   have specifically identified to Hytera as copy -- as their name
 22   for code that is a copy of Motorola code. So one of the
 23   modules is called CPA.
 24              So we saw this document in their production where the
 25   engineers are saying that this other set of products called
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 6 of 115 PageID #:25826
                                                                                   6


 1    their Tetra products has CPA version -- I forgot whether it is
 2    1.2 or 2.1 or something, but --
 3               THE COURT: And it says, the CPA version
 4    (unintelligible) at this stage is and gives the name. And then
 5    it says, this fact was subsequently confirmed by Hytera
 6    corporate witness's deposition. And then it goes on, based on
 7    this new information, Motorola promptly supplemented it and so
 8    on.
 9               MR. ALPER: Correct. So the sequencing was this, so
 10   we found the document. And then in -- within a week or some
 11   change, we supplemented our interrogatory responses on February
 12   15th to say, hey, we found this document, and we believe that
 13   your Tetra products also use the CPA code that we previously
 14   said that was taken.
 15              There was a deposition shortly after that. I think it
 16   was on the 21st of February, pre-scheduled, of someone that
 17   Hytera has -- had identified in their interrogatory responses
 18   as knowledgeable about their source code. We asked about this.
 19   And that witness confirmed that in Hytera's Tetra products, the
 20   Tetra products used the CPA code.
 21              And so we -- we turned around to them and said, we'd
 22   like some -- we'd like to see the source code so we can verify
 23   this. And we believed that they were in agreement to provide
 24   us that code. This is now, you know, a little more than a
 25   month ago. Not too long ago.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 7 of 115 PageID #:25827
                                                                                   7


 1               And ultimately, as you'll see by the end of this
 2    story, they have -- they didn't -- they believed that they
 3    didn't agree to that. But, anyway, this is not -- not too long
 4    ago.
 5               So, you know, a little bit of time, a week or two
 6    passes. We figure that they are collecting the code for us.
 7    As you know there is a lot of other things going on in the
 8    case. We have got lots of depositions on both sides.
 9               Then on March 14th Hytera filed their motion to extend
 10   the schedule with Judge Norgle. In it they say one of the --
 11   one of the main reasons they needed more time was because now
 12   Tetra -- our interrogatory response has told them, as of
 13   February 15th, that Tetra is part of the case and they need
 14   more time to accommodate discovery on that.
 15              We showed up before Judge Norgle. The long and the
 16   short of it is that we went into an attorney, you know,
 17   conference room in the hall and came up with an agreement to
 18   extend discovery, as you probably saw, by roughly six weeks, in
 19   part to accommodate this Tetra discovery.
 20              And then we wrote them a --
 21              THE COURT: So there was no claim to Judge Norgle that
 22   it shouldn't be appropriate discovery and there should not be
 23   an extension based on that.
 24              MR. ALPER: Correct.
 25              THE COURT: Okay.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 8 of 115 PageID #:25828
                                                                                   8


 1               MR. ALPER: Correct. Exactly. In fact they never
 2    objected to the -- to Tetra being in the case. They said they
 3    just need more time to accommodate it.
 4               THE COURT: Okay.
 5               MR. ALPER: So then on March 25th, a few days
 6    after -- that hearing was on the 22nd. That was a Friday.
 7               The following Monday we wrote back to Hytera. Okay,
 8    we got this schedule in place. Can you please produce the
 9    code?
 10              And then they wrote back to us. This is last week
 11   now. So we're already all caught up. They wrote back to us
 12   and they say we have never agreed to produce the code or any
 13   materials relating to Tetra.
 14              So then the -- the final end of the story is --
 15              THE COURT: But that's -- that was, if I am
 16   understanding the basis for your sort of joint -- or the
 17   agreement that discovery -- (unintelligible) discovery should
 18   be extended.
 19              MR. ALPER: One of them, yes.
 20              THE COURT: Yeah, one of them.
 21              MR. ALPER: Yeah. But certainly after -- it is in
 22   black and white in their motion for everyone to see. Very
 23   clearly they say, we are now going to have to deal with Tetra
 24   so we need an extension on the schedule.
 25              And so -- and so they told us last week over email
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 9 of 115 PageID #:25829
                                                                                   9


 1    that they weren't going to produce Tetra.
 2               So then we had a two-day deposition, one of the last
 3    ones of their people, here in Chicago last week. And
 4    Mr. Stringfield -- actually Ms. Officer was there;
 5    Mr. Stringfield wasn't. And Mr. Cloern was there. And I was
 6    there. And so I had an opportunity over the two days to talk
 7    live in person with Mr. Cloern, and we really attempted to work
 8    this out. I mean, air our sides on this. And we weren't able
 9    to work it out.
 10              We were -- I explained all this to him. And I said,
 11   basically there is a very practical reality to our request
 12   here. We have evidence that this -- and we attached it to the
 13   motion. We have evidence that this set of products is -- uses
 14   the same code that we have been alleging all along has been
 15   copied from Motorola.
 16              And they say now even -- in fact, Mr. Cloern said it
 17   at the deposition, he says, you're wrong, it doesn't have
 18   it -- have the -- that's not correct.
 19              And so I said, then let's just get -- this is -- we're
 20   not talking about some major million dollar -- million page
 21   production here, just we -- both sides have been putting source
 22   code on a source code review computer very frequently for
 23   months now. Let's just get some of the code on there, and
 24   we'll verify it, and we'll put it to bed.
 25              If it is not in there, trust me, we have got enough
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 10 of 115 PageID #:25830
                                                                                    10


  1    stuff to air to the jury, we're not going to raise an issue on
  2    it. But if it is in there, it should be fair game. As they
  3    have said to Judge Norgle, it is in the case. And we
  4    couldn't --
  5               THE COURT: Okay. Can I ask you a question,
  6    Mr. Alper?
  7               MR. ALPER: Yes. I'm sorry.
  8               THE COURT: What did they say -- or I assume you said,
  9    what did they say to the question of, well, you told Judge
 10    Norgle it was in the case, and now you are saying it is not?
 11               MR. ALPER: Honestly, I don't -- I don't -- I did not
 12    get a clear -- I did not get a good verbal response in that
 13    part of the discussion. They -- they had come back -- I will
 14    say this in to -- when Hytera's counsel wrote back to us last
 15    week, right before the deposition that we had, they told us
 16    that the deponent, although she was noticed on all products
 17    that they make, they said, she's not going to testify about
 18    these Tetra products because that's not in the case. So
 19    that -- that was the -- the deposition was on Thursday and
 20    Friday, and they wrote to us on Wednesday saying that.
 21               So we wrote back and said -- we pointed them to
 22    the -- what they said to Judge Norgle. And said, you know, we
 23    have a disagreement, we don't think we -- we actually gave you
 24    the extension on that basis. It was civil emails back and
 25    forth --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 11 of 115 PageID #:25831
                                                                                    11


  1               THE COURT: No, I understand.
  2               MR. ALPER: -- about not a lot of (unintelligible) --
  3               THE COURT: No, no, I understand.
  4               MR. ALPER: -- on the table.
  5               But we were pointing that out. And we just --
  6    I -- and I'm sure Ms. Officer and Mr. Stringfield can address
  7    this, but we did not get a good response back. We just simply
  8    did not get a response back on that.
  9               So that -- that is -- we don't -- I cannot answer that
 10    question, your Honor, because I don't know -- I don't see how
 11    that could possibly be because we were in a -- we were in a
 12    conference room outside Judge Norgle's office agreeing to a
 13    schedule to push all this stuff back in part on that basis.
 14               So --
 15               THE COURT: And I -- I don't mean to be dense --
 16               MR. ALPER: Yeah.
 17               THE COURT: -- but you all told Judge Norgle that that
 18    was part of the basis for the extension.
 19               MR. ALPER: To -- and so I want to be clear on this,
 20    they told Judge Norgle in their papers that that's why they
 21    wanted part -- in part --
 22               THE COURT: Yes, no, I --
 23               MR. ALPER: -- in part why they wanted the extension.
 24               THE COURT: You said that.
 25               MR. ALPER: When we went into Judge Norgle's
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 12 of 115 PageID #:25832
                                                                                    12


  1    very -- we didn't do a lot of talking.
  2               THE COURT: I understand. Okay.
  3               MR. ALPER: Yeah.
  4               THE COURT: But the representation was made by them --
  5               MR. ALPER: Yes.
  6               THE COURT: -- that that -- okay.
  7               MR. ALPER: Yes, absolutely.
  8               And so -- and so what are we talking about here, you
  9    know, when it comes to -- and so -- well, actually one other
 10    point I just want to make. This is not -- we're not talking
 11    about a material expansion of the case in any way. We're
 12    talking about -- this is not like a whole new product line that
 13    we're suddenly opening up a new front on. This is simply the
 14    same set of materials that we have been pointing to, just in
 15    another shell, so to speak. So it is just more
 16    misappropriation of the same stuff. It is not like now there
 17    is a whole new technology. And now you have to bring in all
 18    new -- you know, there is a whole new set of technical issues
 19    and so forth.
 20               And so we're really just talking -- that's why I said
 21    it was discrete when I started off. We're really just talking
 22    about additional instances of misappropriation. We have
 23    evidence that it is happening. We just want some code to
 24    verify it so we can resolve what appears to be a factual
 25    dispute. We see that it is there. They have a witness who has
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 13 of 115 PageID #:25833
                                                                                    13


  1    told us that it is there. And then they tell us on break at
  2    deposition that it is actually not there.
  3               And so we just need the code to figure that out. In
  4    fact, we're in a slightly awkward situation because we
  5    don't -- we don't want to proceed on something if it is not
  6    there. And --
  7               THE COURT: And if it is not --
  8               MR. ALPER: -- as far as --
  9               THE COURT: -- there, then there is no cost data that
 10    you should have.
 11               MR. ALPER: It --
 12               THE COURT: If it is there, then that's a different
 13    question.
 14               MR. ALPER: Exactly. And so here's all we're asking
 15    for. I think we can make it very focused. When it comes to
 16    the code, this is consistent with what we have done with code
 17    productions in the past, if we can just -- to vet -- get
 18    through this verification phase -- and this might be everything
 19    that we need -- maybe one early version, one middle version,
 20    one recent version, and that's easy -- that's not a big deal
 21    that --
 22               THE COURT: Well, let me say this. If your motion is
 23    granted -- we have to hear from the other side -- then I will
 24    leave it to you folks to work out what you're going to get --
 25               MR. ALPER: Yeah.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 14 of 115 PageID #:25834
                                                                                    14


  1               THE COURT: -- and how you're going to get it.
  2               MR. ALPER: And we are going to --
  3               THE COURT: But I do think that is sort of --
  4               MR. ALPER: -- be very reasonable.
  5               THE COURT: I think that's kind of basically in the
  6    motion.
  7               MR. ALPER: Yeah.
  8               THE COURT: But --
  9               MR. ALPER: We'll be reasonable about that.
 10               And then the financial data, that's another -- that's
 11    essentially, you know, a data pull, and that kind of -- as
 12    the -- the reason why we asked for it at the same time, your
 13    Honor, is because obviously we're closing in on the end of
 14    discovery, and we didn't want to sit on our hands when it came
 15    to that. But that will go -- now that we -- we have reason to
 16    believe, recent -- as of recently that the -- this additional
 17    set of products is -- has our code in it, that it really isn't
 18    additional technical misappropriation issues, it is just more
 19    instances of the same stuff. So it is just -- it is really a
 20    damages issue, you know --
 21               THE COURT: Right.
 22               MR. ALPER: -- and a scope of injunctive relief issue.
 23    And so that's why we asked for the financial and sales
 24    information.
 25               THE COURT: Okay. Thank you.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 15 of 115 PageID #:25835
                                                                                    15


  1               MR. ALPER: Thank you, your Honor.
  2               THE COURT: Folks?
  3               MS. OFFICER: Good morning, your Honor. So I do want
  4    to address very briefly the timing issue. Now we didn't, agree
  5    from our perspective, to produce code for Tetra.
  6               THE COURT: Could I go back?
  7               MS. OFFICER: Yeah, yeah.
  8               THE COURT: I would like to ask you about the
  9    representation to Judge Norgle issue.
 10               MS. OFFICER: Yeah.
 11               THE COURT: If you could speak to that first.
 12               MS. OFFICER: Yeah. So we agreed to extend the case
 13    based -- or extend the schedule, excuse me, based on the case
 14    as it was. We went in and asked for four months and used
 15    Motorola's attempt to expand the case by adding in the Tetra
 16    products as evidence of Motorola trying to expand the case. We
 17    asked for four months.
 18               THE COURT: But you didn't object to what you say is
 19    Motorola's attempt to expand the case. Your -- I want to be
 20    clear. I mean, I'll look at the docket. I haven't done this.
 21    But did you tell Judge Norgle that Tetra was in the case and
 22    therefore some discovery expansion was needed?
 23               MS. OFFICER: We disagree that we told Judge Norgle
 24    that Tetra was in the case. I don't have the motion in front
 25    of me to look at, but --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 16 of 115 PageID #:25836
                                                                                    16


  1               THE COURT: I'll look at the docket, and I'll read it.
  2    I should have, I guess, but I didn't think it was quite as
  3    significant as I think it is now.
  4               But go ahead.
  5               MS. OFFICER: In the parties's negotiation with
  6    respect to the schedule extension, we agreed to five weeks down
  7    from four months based on the case as it was before us at that
  8    time. And you can see --
  9               THE COURT: Which would involve Tetra. I mean --
 10               MS. OFFICER: We disagree.
 11               THE COURT: -- they weren't asking for expansion
 12    without the -- or you weren't asking for an expansion without
 13    Tetra in the case.
 14               Whose motion was it, yours?
 15               MS. OFFICER: Yes, I believe so.
 16               THE COURT: Okay. Hold on.
 17          (Brief interruption.)
 18               THE COURT: Go ahead.
 19               MS. OFFICER: And so as a preliminary matter as well,
 20    I do think there is some confusion with respect to the Tetra
 21    products. Hytera does sell two different types of Tetra
 22    products. There is a pure c55 Tetra product, and there is also
 23    a multimode Tetra product. Motorola has treated these two
 24    types of products very similarly, though they are very
 25    different.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 17 of 115 PageID #:25837
                                                                                    17


  1               The pure c55 Tetra products are radios, and they are
  2    supported by the Tetra standard.
  3               The multimode Tetra products combine this Tetra radio
  4    functionality with an LTE cellular functionality. It is
  5    essentially one product that has traditional radio capabilities
  6    as well as cellular capabilities.
  7               And nothing that counsel for Motorola has said today
  8    applies to the c55 -- or excuse me -- the pure c55 Tetra
  9    products.
 10               THE COURT: Well, let me, in my sort of my
 11    simplistic --
 12               MS. OFFICER: Sure.
 13               THE COURT: -- overview of this, the question I would
 14    think would be whether the Tetra products -- I guess they are
 15    products -- utilizes -- any of them utilize the code that they
 16    claim has been taken from them. I don't know if it has or if
 17    it is a trade secret. But they're claiming that it is a secret
 18    that has been taken, and your product line, the Tetra product
 19    line, utilizes that code. And I didn't -- I don't get the
 20    sense that anybody, until now, ever said you -- you are
 21    mistaken. I'm really not sure what the conflict is about, at
 22    least after hearing Mr. Alper's rendition.
 23               MS. OFFICER: So I can -- the c- -- the pure c55 Tetra
 24    code -- first, Motorola doesn't have any evidence that it does
 25    use the CPA module. The two pieces that (unintelligible) they
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 18 of 115 PageID #:25838
                                                                                    18


  1    then submit relates to the multimode Tetra products.
  2               THE COURT: No, I -- honestly, forgive me, I don't
  3    mean --
  4               MS. OFFICER: No, no, I'm sorry.
  5               THE COURT: -- to keep interrupting you.
  6               What I got from this morning, which is really pretty
  7    much a rendition, condensation of the motion -- a condensed
  8    version of the motions is that you folks, you agreed that Tetra
  9    was in the case, and there had to be some dilation of the
 10    discovery schedule. The real objection or concern was how
 11    much. They wanted the moon, and you wanted, you know, the
 12    local grocery store. And somewhere in between that you all
 13    agreed.
 14               But there wasn't a -- an objection by you folks that
 15    they were just importing something into the case that shouldn't
 16    be there and had never been there before. And if that's true,
 17    and I realize that's a simplistic version of things, but if
 18    that's true, it seems to me they have the right to get, I don't
 19    know how much, but they have the right to get something. And
 20    isn't it sort of late in the day?
 21               You know, the Seventh Circuit has said -- somewhere I
 22    have it -- you ought to be careful about what you say to
 23    judges -- lawyers ought to be careful about what they say to
 24    judges.
 25               Not you.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 19 of 115 PageID #:25839
                                                                                    19


  1               It is really true. Judges rely on what lawyers say.
  2    Holmes said, the law is made by the bench more than by the
  3    bar -- or by the bar more than by the bench. It is really
  4    true.
  5               So I -- that's sort of what I am focusing on. And I
  6    really don't want to take you away from your argument, but I
  7    really want to know what happened before Judge Norgle.
  8               MS. OFFICER: The motion for an extension that we
  9    asked for was based on a variety of things. Forgive me, like I
 10    said, I don't have the motion in front of me. I think one of
 11    them was the enormous document production. We were looking at
 12    40 million pages.
 13               THE COURT: Was Tetra mentioned before Judge Norgle in
 14    the -- Jan, bring up the motion, will you?
 15               MS. OFFICER: I believe Tetra was used as evidence of
 16    Motorola attempting to expand the case. If you look at
 17    Hytera's most recent interrogatory and RFP responses, we object
 18    on the grounds that Tetra is not part of the case.
 19               There was not, in my mind, a meeting of the minds, so
 20    to speak, with respect to whether Tetra was in.
 21               THE COURT: Okay. Go ahead.
 22               MS. OFFICER: In addition, with respect to the merits
 23    of the c55 pure Tetra products, they don't contain -- or they
 24    don't share a common platform architecture, the CPA that
 25    Mr. Alper mentioned. They don't share that module with
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 20 of 115 PageID #:25840
                                                                                    20


  1    Hytera's pure c55 DMR products, which are part of this lawsuit.
  2    The pure c55 Tetra products don't even contain a module that's
  3    named CPA.
  4               Further, as informed, that the pure c55 Tetra products
  5    share only third-party source code modules.
  6               THE COURT: Could I -- could I read this real quickly?
  7               MS. OFFICER: Yeah, please.
  8               THE COURT: Thank you.
  9          (Brief interruption.)
 10               THE COURT: So it is a joint motion. Rather short.
 11    So the motion, is it -- was there anything with the motion?
 12               Jan, was there a -- I assume there wasn't a memo with
 13    this.
 14               THE CLERK: No.
 15               MR. ALPER: There wasn't, your Honor.
 16               THE COURT: This is it.
 17               MR. ALPER: The Tetra part is in the Hytera motion
 18    asking for the extension. And what you probably have is the --
 19               THE COURT: I have the joint motion and proposed
 20    order.
 21               MR. ALPER: You probably have what we agreed to to
 22    resolve their motion. And I have -- I don't have available
 23    their brief.
 24               THE COURT: Yeah, let me interrupt you guys for a
 25    moment.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 21 of 115 PageID #:25841
                                                                                    21


  1               MR. ALPER: Yes, of course.
  2          (Discussion off the record.)
  3               THE COURT: Okay.
  4               MR. ALPER: If you would like, I can read the relevant
  5    passage from the Hytera motion.
  6               THE COURT: Yeah, would you mind?
  7               MR. ALPER: Yeah.
  8               THE COURT: And then counsel can respond to what
  9    you're reading.
 10               MR. ALPER: I can. So in Hytera's motion, which was
 11    Docket Number 437 --
 12               THE COURT: Hold on. 437.
 13               MR. ALPER: -- at page 4. And I don't have that in
 14    front of me, but I have the relevant quote.
 15               THE COURT: No, we can get it.
 16               Jan, 437. It is a whole motion, print the motion.
 17               THE CLERK: Okay. But 437 is the memorandum in
 18    support.
 19               MR. ALPER: That's their brief. Their brief
 20    supporting --
 21               THE COURT: That's their brief.
 22               MR. ALPER: Supporting their motion. It was a motion
 23    to amend the schedule where they asked for an extension.
 24               THE COURT: Yeah.
 25               All right. So get 437 and just -- was page 4 enough?
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 22 of 115 PageID #:25842
                                                                                    22


  1               MR. ALPER: Page 4. And then I don't have a quote
  2    here of it, but I know it has -- page 4 and 5.
  3               THE COURT: Four and 5, Jan.
  4               MR. ALPER: Four and 5 should be --
  5               MR. STRINGFIELD: Yeah.
  6               MR. ALPER: -- enough.
  7               THE COURT: And then if you folks need more, we'll get
  8    more.
  9               MR. ALPER: If you would -- would you like me to wait,
 10    your Honor?
 11               THE COURT: Yeah, please.
 12               MR. ALPER: Okay.
 13          (Brief interruption.)
 14               THE COURT: Okay.
 15               MR. ALPER: Okay. So just briefly, your Honor --
 16               THE COURT: It is not quite -- it is not quite as
 17    simplistic and as clear as I thought it might -- I thought it
 18    was. But --
 19               MR. ALPER: Well, they -- as I said that they also
 20    were arguing that, as your Honor heard from the parties a week
 21    or so ago, that another reason for the extension is that they
 22    needed more time to address the trade secrets. But when it
 23    came to Tetra, I think there is --
 24               THE COURT: Well, that's just a -- the concept here
 25    was that you were really trying to expand -- it says to expand
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 23 of 115 PageID #:25843
                                                                                    23


  1    yet again the scope of this case to include an entirely
  2    separate category of products, one that its counsel, you,
  3    represented two months ago was not an issue in the case.
  4               MR. ALPER: So, so let me just --
  5               THE COURT: No, I don't -- I want to hear from
  6    counsel.
  7               MR. ALPER: Okay.
  8               THE COURT: And then you can come back.
  9               MR. ALPER: For sure. And I --
 10               THE COURT: But I -- it is not exactly quite as
 11    pristine as I thought it might be.
 12               MR. ALPER: I can address that when I --
 13               THE COURT: Yeah, later.
 14               MR. ALPER: Thank you, your Honor.
 15               THE COURT: So come on up. Sorry.
 16               Wait. Hold on one second.
 17               Can I interrupt you again? This will take -- if it
 18    takes five minutes, it will take a long time.
 19          (Discussion off the record.)
 20          (Whereupon the Court turned his attention to other matters
 21    on his call.)
 22               THE CLERK: 17 C 1973, Motorola Solutions versus
 23    Hytera Communications.
 24               THE COURT: Could you go get them, please?
 25               MR. ALPER: Yes.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 24 of 115 PageID #:25844
                                                                                    24


  1               THE COURT: Thanks.
  2               Okay. Would you reannounce yourself for the -- really
  3    for the record, please.
  4               MS. OFFICER: Kassandra Officer on behalf of Hytera.
  5               THE COURT: Okay. I read the motion, and I think --
  6    and Mr. Alper can speak to this -- it is not quite as stark or
  7    as simple, I think, as at least Mr. Alper made it sound. It is
  8    almost as though you were informing Judge Norgle of sort of
  9    what was happening. And there was a kind of, not an
 10    acceptance, but an almost avowing by you of the -- to the
 11    inevitable. And the inevitable is, once again, here we have
 12    Motorola seeking to expand things, and it is terrible, and it
 13    is awful, and they're really -- because there is a lot of bad
 14    things about Motorola that are -- you know, you talk about your
 15    considerable effort and how Motorola does -- yet again is doing
 16    bad things. It is what it is. And it is not quite as stark,
 17    as I say, as advertised.
 18               But in the end it is sort of agreed that there is
 19    going to be an expansion of the schedule because kicking and
 20    screaming you have to sort of bow to the inevitable, which is
 21    their inevitable attempt to expand things. So I don't think it
 22    is quite what I thought it was.
 23               Just having said that, I don't think this is somehow
 24    binding on you as a -- quite the way Mr. Alper has made it
 25    sound.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 25 of 115 PageID #:25845
                                                                                    25


  1               But you didn't say what they're doing is wrong, and
  2    we're not going to agree to it. We're willing to extend the
  3    thing to a certain extent, but we're not -- it was never a
  4    statement to him that we think this is incorrect and there
  5    are -- continue to attempt to expand shouldn't be allowed.
  6    And, frankly, I suppose one could have said, we don't need an
  7    extension because their attempt to expand the discovery is
  8    illicit, and we're not going to stand for it. It does get kind
  9    of murky.
 10               MS. OFFICER: So --
 11               THE COURT: But it is not at all what I think Motorola
 12    has said.
 13               MS. OFFICER: So respectfully, your Honor, I think
 14    that we are dealing with the Tetra dispute now --
 15               THE COURT: Yeah, I think.
 16               MS. OFFICER: -- as a discovery dispute.
 17               THE COURT: I agree with you.
 18               MS. OFFICER: Okay.
 19               THE COURT: The dispute is not so much -- it is before
 20    Judge Norgle, where it was sort of an accomplished fact, and
 21    now you're coming here and you have already sort of conceded
 22    the propriety of what they're doing. I agree with you.
 23               MS. OFFICER: Okay.
 24               THE COURT: Okay. So go ahead.
 25               MS. OFFICER: Just getting back into the merits of the
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 26 of 115 PageID #:25846
                                                                                    26


  1    Tetra discovery, I just want to reiterate that the pure c55
  2    Tetra products, which are radios, do not contain a module that
  3    is called CPA. My understanding is they don't share any
  4    non-third party source code modules --
  5               THE COURT: But isn't -- can't I -- and, again,
  6    forgive me for -- isn't it easy enough to respond to what they
  7    want, as illicit as you think it may be, simply by saying what
  8    you just said. That's sort of the easy way out to say, you
  9    want us to give you our green coat. We don't own a green coat.
 10    And that's the end of the matter. Unless they want to make
 11    something more out of it.
 12               MS. OFFICER: Well, your Honor, we do believe that --
 13               THE COURT: All they want --
 14               MS. OFFICER: -- this is --
 15               THE COURT: -- as I understand it is the code to be
 16    put on a computer or its equivalent. And that's the way you
 17    have been dealing with code.
 18               I'm not saying you have to bow to them. But isn't it
 19    easier at this late stage to say, here's the code, go take a
 20    look at it. You're bound not to do anything with it. And we
 21    don't use your alleged trade secret.
 22               MS. OFFICER: Going back to the inevitable, we believe
 23    that Motorola will inevitably find a basis to bring this
 24    product into the case in an effort to expand the case. And
 25    with that we would need to produce substantial amounts of
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 27 of 115 PageID #:25847
                                                                                    27


  1    documents.
  2               So Motorola only needs --
  3               THE COURT: You mean they would file an amended
  4    complaint?
  5               MS. OFFICER: Respectfully, your Honor, if they can
  6    amend an interrogatory response to include new products without
  7    a fight, I mean, is an amended complaint necessary in your
  8    mind. And if it is then --
  9               THE COURT: Oh, I don't know. I have no idea what is
 10    appropriate or necessary. I mean, I would think if they could
 11    show that you're using this on another product, as well as the
 12    charged products, wouldn't that just be -- well, it is kind of
 13    like 404(b) evidence. I mean, what would be illicit about
 14    doing that? And then it would be a matter of whether Judge
 15    Norgle, in his informed discretion, wants to let certain other
 16    evidence, uncharged evidence in.
 17               Yes.
 18               MR. STRINGFIELD: Your Honor, may I -- Daniel
 19    Stringfield for Hytera.
 20               So, your Honor, I apologize --
 21               THE COURT: Please.
 22               MR. STRINGFIELD: -- for busting in here.
 23               THE COURT: No, no, I am -- I'll hear from both of
 24    you. That's fine.
 25               MR. STRINGFIELD: Thank you, your Honor.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 28 of 115 PageID #:25848
                                                                                    28


  1               So your Honor made me think of something when you were
  2    talking about an amended complaint. And that reminded me of
  3    how this case started. And the Court probably remembers it
  4    better than I do because you have been with this case forever.
  5               But this case started as a trade secret
  6    misappropriation case.
  7               THE COURT: Right.
  8               MR. STRINGFIELD: Why do I mention that? So our Tetra
  9    products have been open and notorious and out and available
 10    forever, just like our DMR products. They have been on our
 11    website. We have been selling them for years.
 12               THE COURT: And the trade secret they said last time,
 13    there wasn't -- I thought it was sort of said before, but the
 14    trade secret they say is what was stolen, the code that was
 15    stolen, allegedly, from them and brought over to Hytera.
 16               MR. STRINGFIELD: That -- well, your Honor, there is a
 17    few things to that. Yes, at our last meeting we did talk about
 18    what their trade secret was. And I think where the Court
 19    landed was that their trade secret is what was taken. And so
 20    --
 21               THE COURT: No, they landed at that; I didn't.
 22               MR. STRINGFIELD: You're correct, your Honor.
 23               THE COURT: I didn't. I would -- really the case is
 24    about code, and I knew nothing about code.
 25               MR. STRINGFIELD: Well, it didn't -- well, your Honor,
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 29 of 115 PageID #:25849
                                                                                    29


  1    it didn't start that way. And that's my point is that this
  2    case actually started as a trade secret dispute based on former
  3    employees that left and allegedly took documents --
  4               THE COURT: And stole something.
  5               MR. STRINGFIELD: Stole something. That's the
  6    allegation.
  7               THE COURT: And they stole code. What they stole was
  8    code.
  9               MR. STRINGFIELD: That's part of, I believe, what they
 10    are alleging today. I don't recall specifically whether code
 11    was originally part of what they alleged.
 12               But the reason that I mention that the case started as
 13    trade secrets was that they're using our software and our code
 14    as a hook at the eleventh hour to bring additional products in.
 15    My point is that this was a trade secret -- this started out
 16    much broader and much -- you know, much sort of more, you know,
 17    ethereal in that it was trade secrets. And they said, well,
 18    your DMR products are using trade secrets, so they're in. Why
 19    didn't they point to the Tetra products? They were out there.
 20    They were open and notorious.
 21               Here we are at the -- near the close of discovery, and
 22    they're saying, well, we found some code that might be similar.
 23    And we got a deposition where somebody mentioned Tetra. And
 24    they are using that as a hook, Judge, to bring this stuff in.
 25    And it is not just a matter of letting them look at our
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 30 of 115 PageID #:25850
                                                                                    30


  1    computers and look at a little bit of code.
  2               THE COURT: So what you're saying, if I understand
  3    you, is there -- I am not saying -- that effectively they are
  4    kind of -- they were slow on the trigger.
  5               MR. STRINGFIELD: Absolutely.
  6               THE COURT: It is too late. It is too late, the case
  7    is too far gone --
  8               MR. STRINGFIELD: Absolutely.
  9               THE COURT: -- and there comes a point where, you
 10    know, prudence and discretion says you can't do it.
 11               MR. STRINGFIELD: Absolutely. Your Honor, they were
 12    -- we were here at our last meeting, and counsel said, we need
 13    to move forward. We need to go. We need to push this case.
 14    We needed more time. They vehemently opposed that. We
 15    couldn't understand their trade secrets. And we put it all in
 16    our paper to Judge Norgle. We told him that we were buried
 17    under the trade secrets. We were buried under 20 million
 18    documents that were being dumped on us. We were painting Judge
 19    Norgle a picture of our world.
 20               We never conceded that Tetra was in this case.
 21               THE COURT: No, I agree with you the motion does
 22    not -- I don't want to read the whole thing, but --
 23               MR. STRINGFIELD: Sure.
 24               THE COURT: -- just a couple of pages. So what I read
 25    certainly does not say to him, oh, yes, Tetra is in the case,
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 31 of 115 PageID #:25851
                                                                                    31


  1    and, therefore, we need more time.
  2               MR. STRINGFIELD: That's right, your Honor. And when
  3    we -- and Judge Norgle sent us out into the hallway and said,
  4    you guys should figure it out.
  5               THE COURT: Work it out, right.
  6               MR. STRINGFIELD: And we did. And we, Hytera,
  7    negotiated that -- a much meager, more meagered scope of
  8    extension based on the scope of the case that was in front of
  9    us on that day. And on that day Tetra was absolutely not in
 10    the case. We had never conceded that. And, in fact, as your
 11    Judge -- your Honor had read in our briefing, they told us
 12    Tetra wasn't in the case.
 13               We were in a deposition and counsel for Motorola was
 14    making objections to testimony, and they represented that Tetra
 15    is not in this case, and we said okay.
 16               THE COURT: When did that occur?
 17               MR. STRINGFIELD: If it is not in our paper, your
 18    Honor, we can submit a supplemental brief that provides that.
 19               THE COURT: No, I don't want you to submit anything.
 20               MR. STRINGFIELD: I don't have that fact. It was one
 21    of my colleagues who was actually taking the deposition. But
 22    my recollection was that --
 23               THE COURT: I know. It does say that. I just don't
 24    remember the date.
 25               MR. STRINGFIELD: And we might not have put the date
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 32 of 115 PageID #:25852
                                                                                    32


  1    of when they made that representation to us.
  2               THE COURT: Do you have any idea when it was?
  3               MR. STRINGFIELD: It was weeks before we had submitted
  4    our paper. I'm loosely recalling it.
  5               THE COURT: Okay.
  6               MR. STRINGFIELD: But we can -- I can find that fact
  7    out --
  8               THE COURT: Okay.
  9               MR. STRINGFIELD: -- if it is dispositive.
 10               But, in any event, we were represented that Tetra was
 11    not in this case. We kind of knew what the boundaries were.
 12    We knew the scope of their 142 trade secrets on that day. We
 13    knew the scope of their copyright allegations on that day.
 14               By the way, Judge, I want to preview this for the
 15    Court. Motorola has in our view substantially expanded the
 16    scope of both their trade secret allegations and their
 17    copyright allegations. This was after we had already
 18    negotiated our prior extension. So, again, when I say that we
 19    negotiated our prior extension based on the case in front of
 20    us, that was before Motorola, on the next business day, Friday
 21    to Monday, grossly expanded the case in our view. They
 22    disagree.
 23               THE COURT: To include Tetra?
 24               MR. STRINGFIELD: Not to include Tetra --
 25               THE COURT: Okay.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 33 of 115 PageID #:25853
                                                                                    33


  1               MR. STRINGFIELD: -- to include numerous --
  2               THE COURT: Other things.
  3               MR. STRINGFIELD: Doubling the -- so when we were here
  4    talking about -- and I don't want to get too far afield. I
  5    just want to make sure that I am -- that, you know, I am not
  6    being accused of hiding the ball here. But we are considering
  7    the impact that -- what their recent actions have done, might
  8    do to the schedule going forward.
  9               So we did negotiate an extension. They blew up the
 10    case in our view the following Monday. We negotiated on a
 11    Friday. On Monday they doubled the number of trade secret
 12    documents. They doubled the number -- amount of source code
 13    that's accused of copyright infringement in this case. The
 14    case got twice as big over the weekend after we negotiated our
 15    previous extension.
 16               We're still internally deciding what we're going to do
 17    about that. We're still in negotiations with Motorola. That
 18    matter is not ripe. It is not a matter that this Court is
 19    going to decide. I just want to preview it for everybody to
 20    make sure that, you know, I'm not hiding the ball here.
 21               But setting the scheduling aside, when we negotiated
 22    the five weeks, it was based on the case in front of us. There
 23    was no Tetra in this case. We never conceded that. We thought
 24    it was a dead issue.
 25               They have raised it in discovery. We objected. We
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 34 of 115 PageID #:25854
                                                                                    34


  1    said, no, you told us it is not in the case. Dead issue.
  2               Now it is being --
  3               THE COURT: Well, what I am -- I really do understand,
  4    and I -- it is a bit different than Mr. Alper has presented.
  5    But what about the email that talks about Tetra products using
  6    a certain code?
  7               MR. STRINGFIELD: Your Honor, there -- like I said,
  8    first of all, again, I think my bigger point is that this stuff
  9    should have been in the case a long time ago. Now they're
 10    combing through. They're trying to find a hook. And they
 11    think they found a hook.
 12               Ms. Officer is ready to address why that hook is wrong
 13    because they have the technology wrong. But I don't -- and if
 14    your Honor wants to go into that detail, we're happy to go
 15    through all that and explain why they're wrong.
 16               THE COURT: I mean, you guys can proceed in whatever
 17    order. You have as much time as you want to take. But you're
 18    not filing a brief, thankfully. And I'm not going to write
 19    some big long thing. I'm going to basically decide the case.
 20               Although I must say that Mr. Singh certainly took to
 21    heart the certain points that were made in the last opinion
 22    about timeliness and delay and relevance and all that sort of
 23    thing, but good for him. I -- it is certainly different than
 24    it has been portrayed, and that's why we have an adversary
 25    system.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 35 of 115 PageID #:25855
                                                                                    35


  1               MR. STRINGFIELD: And, your Honor, if I may, I don't
  2    -- I didn't --
  3               THE COURT: I'm just concerned about an email that
  4    says -- look, if they knew this long ago and didn't do anything
  5    about it, shame on them. But if they suddenly learn through an
  6    email that's produced by you guys that Tetra products use --
  7    uses the code, then that's a big difference, is it not?
  8               MR. STRINGFIELD: It could be, your Honor. And,
  9    again, I think that that's a factual distinction that we're
 10    prepared to address. But I think the bigger point is one that
 11    you mentioned, which is on the timing.
 12               There was no excuse for -- if they believed that they
 13    had claims against Tetra, and our Tetra products had been open
 14    and notorious, they're (unintelligible). We're talking about
 15    digital radios. We're talking about chocolate ice cream and
 16    vanilla ice cream. And they have had chocolate in the case
 17    forever. We're talking about ice cream. We have been talking
 18    about ice cream for years.
 19               And now within weeks of the close of fact discovery
 20    they say, we want vanilla in the case. And so what -- how are
 21    we going to get vanilla ice cream in the case? Well, we're
 22    going to find something in the emails, and we're going to ask
 23    the witness a question where we think we can get a sound bite,
 24    and then we can bring it to Judge Cole at the end of discovery.
 25               Your Honor, we -- we don't even think we have enough
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 36 of 115 PageID #:25856
                                                                                    36


  1    time to finish the case based on the scope of the DMR case.
  2               THE COURT: No, I understand.
  3               Here's what they say on page 3 of their brief. Hytera
  4    argues Motorola's request is untimely. And, of course,
  5    Motorola disagrees. As noted above, Motorola first learned of
  6    the presence of the stolen CPA code -- pardon me -- in Hytera's
  7    Tetra products in February 2019 when it came from a document in
  8    Hytera's December 14th, 2018, production, a production that
  9    included nearly 300,000 documents and spanned nearly three
 10    million pages.
 11               Motorola then immediately supplemented its
 12    interrogatory response to identify Hytera's Tetra products as
 13    including its copied source code and so on.
 14               So they're claiming they didn't learn about it until
 15    some time after mid-December of last year.
 16               MR. STRINGFIELD: Your Honor, I -- I'm not trying to
 17    be --
 18               THE COURT: And I understand your point, that it is
 19    open and notorious. They could have easily -- I don't know --
 20    I shouldn't say easily. You're saying they could have found
 21    out the stuff was available. They could have reverse
 22    engineered and found out what it was.
 23               MR. STRINGFIELD: And, your Honor, and I -- I'm very
 24    careful with my courtroom demeanor, but I'm going to call it an
 25    excuse, what you have just read. This case started as a trade
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 37 of 115 PageID #:25857
                                                                                    37


  1    secret misappropriation case. It wasn't focused on the code.
  2    And I think that they're trying to make it sound like it is
  3    this -- we have to be so specific, and we have to really kind
  4    of dig into things, and we have to have this silver bullet to
  5    bring products in the case.
  6               That was certainly not their position all along. They
  7    accused our entire DMR product line, not based on the code, but
  8    based on alle- -- you know, allegations of theft by certain
  9    former employees. They didn't have to analyze our code.
 10               And when they say that we got -- we, you know, gave
 11    them a 300,000-page production, and they found that silver
 12    bullet and they latched onto it, I suspect they were looking
 13    for anything they could. I doubt that somebody read all
 14    300,000 of those pages, and as they were reading it, they said,
 15    a-ha, here's -- Tetra was never on my radar. Now all of a
 16    sudden it is on my radar.
 17               I suspect it was something quite different where they
 18    missed their opportunity a long time ago to bring Tetra into
 19    this case. And they said, geez, we need a hook. We need an
 20    excuse. We need a reason. Go through those documents, find me
 21    anything that mentions Tetra, anything that mentions that code,
 22    anything that ties it together, and we're going to try to put a
 23    bow on that, and we're going to bring it to Judge Cole on the
 24    eve of the close of fact discovery.
 25               THE COURT: Well, why would they at this -- at this
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 38 of 115 PageID #:25858
                                                                                    38


  1    late stage of the case -- I agree that certainly they would
  2    have done that maybe early on. Anybody would.
  3               But why at this late stage would they be looking for
  4    other products and then say, go back and find me something. It
  5    says here they didn't know until it came up in the production.
  6    And I guess there was some email in this, right?
  7               MR. STRINGFIELD: Well, your Honor, they -- oh, I'm
  8    sorry.
  9               THE COURT: No, no. No, there was an email, and the
 10    email said whatever it said and that alerted them. And there
 11    apparently had not been a prior comparable bit of information
 12    that would have alerted them. I agree with you the products
 13    were out there. They could have and should have maybe looked
 14    at them, but they didn't. At least they say they didn't.
 15               MR. STRINGFIELD: I don't know what they did, your
 16    Honor.
 17               THE COURT: I don't either.
 18               MR. STRINGFIELD: But I do know that they were aware
 19    of Tetra when we -- we were objecting -- we were --
 20               THE COURT: They don't say they weren't aware of
 21    Tetra.
 22               MR. STRINGFIELD: Right.
 23               THE COURT: I'm sure they're aware of all of Hytera's
 24    products.
 25               The question though that I have, because I can't go
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 39 of 115 PageID #:25859
                                                                                    39


  1    back and I can't -- I wasn't there and you weren't there -- who
  2    knows what they did.
  3               They're saying we didn't know about this until
  4    December 14th when we saw that email. And, wow, so now we're
  5    going to do something about it they say.
  6               MR. STRINGFIELD: So -- and I don't have the brief in
  7    front of me, but if it is December 14th and it is March 14th
  8    today or after that today, you know, I mean, we're months down
  9    the road.
 10               And I know that your Honor is concerned about moving
 11    this case along. And I know that timeliness is important here.
 12    So if we're talking about emails that were produced in
 13    December, and now it is being brought up in April --
 14               THE COURT: Well, they were -- but production that
 15    included nearly 300,000 documents and spanned nearly three
 16    million pages. I have no idea what it looked like. I don't
 17    know how they had their folks going through things. And as
 18    efficient as I am sure they and you both are, maybe it does
 19    take a bit of time to go through a lot of pages to find the
 20    sort of smoking gun telegram. Maybe they found it right away.
 21               But there is sort of -- January, February, March.
 22    Okay. So it took some period of time, and they are here, and
 23    here we are.
 24               MR. STRINGFIELD: It took a long period of time, your
 25    Honor. And the -- when we were here -- and I don't want to go
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 40 of 115 PageID #:25860
                                                                                    40


  1    tit for tat. But we were here on discovery motions for Hytera,
  2    and they were up and down denied based on how long they took
  3    for us to -- between the time that the Court thought we should
  4    have raised them and when we actually raised them. And I don't
  5    remember the specific windows. We can all go back to the
  6    transcript.
  7               THE COURT: I don't either.
  8               MR. STRINGFIELD: But it was, I would think, on the
  9    order of or perhaps even shorter than the span of period we're
 10    talking about from December to April. We're talking about
 11    months and months down the road. And it is not minor, it is
 12    adding an entire new product line. It is adding source code.
 13    It is adding financial discovery.
 14               It is -- probably they're going to ask for
 15    depositions, unless they are representing that all they want is
 16    this very small thing. I don't think that's where it is going
 17    to stop. I think it is going to be an expansion of discovery
 18    that we do not have time for.
 19               THE COURT: Well, I wouldn't think that it should be
 20    an expansion of discovery. If there was -- and if they stop
 21    with -- and I -- if they stop with a -- a turnover of
 22    information relating to how much the Tetra products earned or
 23    whatever their damages figures would be, that would be one
 24    thing. If they want to then keep going on and on and on,
 25    that's, I agree with you, another thing.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 41 of 115 PageID #:25861
                                                                                    41


  1               MR. STRINGFIELD: Your Honor, and I -- without getting
  2    into what they're going to ask for in the future, because
  3    that's not before this Court, and we can address that later, I
  4    think that what we're focused on today is burden enough. And,
  5    you know, I think that the lateness of this request, coupled
  6    with the burden of what they're asking for today, is sufficient
  7    to deny this request.
  8               It is not as simple as putting more code on the source
  9    code computer. That's burdensome for Hytera. That's difficult
 10    for Hytera. They have been working with us trying to get our
 11    source code. They know how long it takes us to do that. It is
 12    not an easy feat for us.
 13               The financial information, I'm sort of the chief in
 14    charge of getting that from our client, and I will represent to
 15    the Court that that is very difficult for them to collect and
 16    assemble, just based on their accounting system and their --
 17               THE COURT: Well, I would think it would be very
 18    difficult.
 19               MR. STRINGFIELD: And so it is not minor, Judge. It
 20    is going to take them a tremendous amount of time to get that
 21    code if they're ordered to do it, and to get that software.
 22    And they don't have the bandwidth for IT. They don't have the
 23    time for it.
 24               We're focused on finishing this DMR case. This has
 25    always been a DMR case. This is what we have been focused on.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 42 of 115 PageID #:25862
                                                                                    42


  1    They are trying to add an entirely new product at the 11th
  2    hour. It is going to overwhelm us. It is going to prejudice
  3    our ability to prepare our case.
  4               THE COURT: How -- I'm not -- how long more do you
  5    think it would take -- it would take you if in fact they get
  6    what they want to get, and assuming there is no more, how long
  7    would it take you?
  8               MR. STRINGFIELD: Are we talking about an expansion of
  9    the schedule?
 10               THE COURT: Oh, no --
 11               MR. STRINGFIELD: Okay.
 12               THE COURT: -- I'm saying within -- could this be done
 13    within the schedule?
 14               MR. STRINGFIELD: Your Honor, I don't believe so. I
 15    don't believe -- I don't know. I could -- all I -- you know,
 16    past results are not guaranteed in a future or past results are
 17    not guaranteed future outcomes.
 18               THE COURT: No, past is normally prologue.
 19               MR. STRINGFIELD: I -- exactly. I know that working
 20    with this client on similar requests, it takes a long time. So
 21    they are on the other side of the world. I get one shot a day
 22    to ask for something because I can ask them, you know, tonight,
 23    and then that's their morning. And then I go to bed, and they
 24    work all day. And then when I wake up I see if I got what I
 25    asked for.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 43 of 115 PageID #:25863
                                                                                    43


  1               I usually don't. It usually takes a few shots. And
  2    so I get one shot per day to ask for information from my
  3    client. It is a long and tortuous process.
  4               THE COURT: So you're saying that you don't think the
  5    new -- the new schedule that everybody agreed to could be met
  6    if the -- if Tetra was in the case?
  7               MR. STRINGFIELD: I don't believe so. And, again,
  8    we're considering whether that new schedule that we agreed to
  9    can even be met under their recent expansion of just DMR.
 10    We're talking -- and trade secret. They have expanded -- they
 11    have doubled the DMR code, and they have doubled the trade
 12    secrets allegations as to our DMR products.
 13               We're not even sure that's going to fit right now.
 14    We're still trying to figure that out.
 15               We can't even think about Tetra. That's a whole other
 16    dimension that isn't in this case today as we have seen it, and
 17    we don't think that that's going to fit.
 18               THE COURT: Supposing Tetra had never come up, but you
 19    all knew, if it is true, that Tetra used the allegedly stolen
 20    code. And let's assume that there is a trial and Motorola
 21    wins. Okay?
 22               MR. STRINGFIELD: Okay.
 23               THE COURT: What would -- what would happen to the
 24    Tetra line of products? Would it keep -- I mean, I assume the
 25    injunction would cover -- you know, it would be a broad-based
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 44 of 115 PageID #:25864
                                                                                    44


  1    injunction.
  2               Would you then, if it used that code, would you then
  3    have to stop or replace the code or what?
  4               MR. STRINGFIELD: I don't believe so, your Honor. I
  5    mean, we --
  6               THE COURT: No?
  7               MR. STRINGFIELD: We believe that the code is
  8    different. And I know --
  9               THE COURT: Oh, you do? Okay.
 10               MR. STRINGFIELD: They disagree with that.
 11               THE COURT: Okay.
 12               MR. STRINGFIELD: I think as Ms. Officer was
 13    mentioning --
 14               THE COURT: Supposing it was a (unintelligible) --
 15    help me with this. Would you then have to advise your client
 16    you can't use -- you can't use Tetra products with the code
 17    that has been enjoined, the use of which has been enjoined?
 18               MR. STRINGFIELD: Your Honor, I'm not in -- as in the
 19    weeds on the technology. I know that there is two different
 20    flavors of Tetra, and Ms. Officer can talk about that.
 21               They are focused on one flavor that they think that
 22    they have found some similarities. And, you know, we could
 23    talk about those. But there is a whole other flavor that, at
 24    least based -- I'm a mechanical engineer, I'm not a software
 25    guy. My understanding is that's -- that's night and day, and
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 45 of 115 PageID #:25865
                                                                                    45


  1    so I -- you know, that one I know is probably out.
  2               I don't know about the other one. I -- I suspect that
  3    we would -- we would consider whatever scope of injunction was
  4    issued, and we would, of course, obey it. But I don't think
  5    that they are identical certainly, and I don't know how similar
  6    they are.
  7               THE COURT: I understand.
  8               MR. STRINGFIELD: So, your Honor, if -- if that's the
  9    concern, you know, they could always bring another case to
 10    accuse Tetra if they believe that that's something that they
 11    want to pursue. That's just not this case. This case is a DMR
 12    case. It has always been a DMR case, and we should finish our
 13    case.
 14               THE COURT: Can I go back to one thing? Can you tell
 15    me roughly when Motorola conceded that Tetra was not in the
 16    case and how and who did it? Do you remember?
 17               MR. STRINGFIELD: I -- I don't know the -- when
 18    specifically. It was obviously before our brief because we
 19    mention it in our brief. My understanding --
 20               THE COURT: Before or after the motion?
 21               MR. STRINGFIELD: Before.
 22               The scheduling motion?
 23               THE COURT: Yes.
 24               MR. STRINGFIELD: Before. Because we mention it in
 25    our scheduling motion.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 46 of 115 PageID #:25866
                                                                                    46


  1               THE COURT: Okay.
  2               MR. STRINGFIELD: It was before -- my recollection, it
  3    was the deposition of a gentleman at Motorola named Spaeth,
  4    S-p-a-e-t-h, I'm recalling. Jeff Spaeth.
  5               One of my colleagues, Jessica Rothschild, was taking
  6    the deposition. The defending attorney was Justin Singh. And
  7    my -- and I can -- we could submit a paper, and I can get these
  8    facts 100 percent straight for you. But my understanding,
  9    based on hearsay, was that Mr. Singh had made objections to
 10    questions that Jessica was asking, or maybe it was a sidebar,
 11    about whether --
 12               THE COURT: Oh, and he said --
 13               MR. STRINGFIELD: -- Tetra was in or out.
 14               THE COURT: -- as a basis for the objections, that's
 15    not in the case.
 16               MR. STRINGFIELD: I am not 100 percent sure. I know
 17    that Tetra was discussed. I know that Jess- -- Ms. Rothschild
 18    certainly left with the impression that Tetra was not in the
 19    case based on what Mr. Singh told her. And either she forewent
 20    future questioning or stopped a line of questioning based on
 21    that representation, that's why --
 22               THE COURT: I guess what I would like you to do is to
 23    submit -- it can be a page. You don't have to have a big, long
 24    brief. I would like you to submit something to me that in haec
 25    verba relates what actually happened at the deposition and the
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 47 of 115 PageID #:25867
                                                                                    47


  1    exchange and when it occurred and so on. That's a page or two
  2    I would think, that's all it would be.
  3               MR. STRINGFIELD: And, your Honor, and we're happy to
  4    do that. But I think that -- I think that the Court can deny
  5    this motion even without that. And we're happy to do that if
  6    that's going to be dispositive to the Court. But I don't know
  7    that we need to go there. I feel very comfortable with those
  8    facts. And we're happy to put those in. But I think that with
  9    that sort of pinning the tail on Mr. Singh, which I don't think
 10    would be fair, I think that the Court could deny --
 11               THE COURT: I'm not pinning the tail. I think
 12    Mr. Singh is spectacular.
 13               MR. STRINGFIELD: Oh, I agree.
 14               THE COURT: I'm not pinning the tail on anybody. But,
 15    you know, clients are bound by what their lawyers say. So
 16    without the mention of anybody, it is simply a -- it is helpful
 17    to me to know whether Motorola, not Mr. Singh -- I think
 18    Mr. Singh is one of the best lawyers I have ever seen. Maybe
 19    the best. All of his written work is, I think, lustrous. Not
 20    right all the time, but I think it is lustrous and wonderfully,
 21    wonderfully done. And they are lucky to have him, Motorola is.
 22               But I do think if somebody says, this is not in the
 23    case, and then later on there is a concern about is it in the
 24    case, I think it is important for me to know.
 25               MR. STRINGFIELD: I agree, your Honor. But I -- again
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 48 of 115 PageID #:25868
                                                                                    48


  1    I think that the bigger picture is that if this stuff was going
  2    to be in the case, it should have been in a long time ago. And
  3    I think it is much simpler than any of the specific -- nuances
  4    of whether there was a concession or whether there was a
  5    represen- --
  6               THE COURT: And I don't -- respectfully I don't --
  7               MR. STRINGFIELD: Okay.
  8               THE COURT: -- at least at this point agree with you.
  9               MR. STRINGFIELD: Okay. Thank you, your Honor.
 10               THE COURT: It is a bit easy to say that it is too
 11    much, too late. But I sort of think the facts do govern what
 12    we do. This is uniquely fact bound. And I would kind of like
 13    to know what happened, especially in light of Motorola's
 14    written and oral presentation.
 15               And you make a very different presentation, and it is
 16    very compelling. So I'm sort of a little up in the air about
 17    what really happened. Not the concepts. They are pretty
 18    simple. But, you know.
 19               Anyway, I -- that's what I would like -- so I would
 20    like you to present to me whatever I have just told you I would
 21    like presented.
 22               MR. STRINGFIELD: Thank you, your Honor.
 23               And when would -- and so just on a timing matter,
 24    Ms. Rothschild is actually in a deposition today. She's one of
 25    our hardest workers and so --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 49 of 115 PageID #:25869
                                                                                    49


  1               THE COURT: Whenever you -- when you can do it. I
  2    would like it as quickly as you can, but I want -- I don't want
  3    to stop anybody from saying whatever they want to say. And I
  4    want to hear what Mr. Alper says. But I don't want to
  5    interrupt either of you folks. So please go -- continue.
  6               MR. STRINGFIELD: Your Honor, I think at this point,
  7    again, I think it -- you know, our position is that it is too
  8    much --
  9               THE COURT: Too much, too late.
 10               MR. STRINGFIELD: -- it's too late.
 11               That's right, your Honor. And we're -- and if you
 12    would like to get into the nitty-gritty of why we think the
 13    code is different or why we think there is two different
 14    flavors --
 15               THE COURT: Well, I don't think -- I don't think your
 16    representation about the code would have any significance to
 17    me, and I'll tell you why. One, I wouldn't have nor would
 18    anybody in this building, except maybe one person, have a real
 19    understanding of what the concept -- about the specifics of the
 20    code work.
 21               Second, you -- generally, at least, lawyers tell
 22    judges what their clients tell them. They don't have
 23    independent information. We are conduits for information. So
 24    I'm -- don't take it you're speaking of your own knowledge.
 25    You're effectively saying what your folks are telling you.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 50 of 115 PageID #:25870
                                                                                    50


  1               Whether Tetra uses the code or doesn't use the code is
  2    a different issue, I think. And I'm going to go based on
  3    whatever people did and said, not what is being said to me now
  4    or representations that are made.
  5               The Seventh Circuit says, saying so doesn't make it
  6    so. I -- I have always subscribed to that. And statements by
  7    layers in briefs, Judge Posner tells us, factual statements
  8    really don't count if they are the lawyer's representations of
  9    what occurred, because we don't know. So I understand what
 10    you're saying.
 11               And it is of concern that there is now this seeming
 12    expansion of the case. And the question of timing is very,
 13    very significant. I don't think it is as much a question of
 14    relevance as of timing.
 15               MR. STRINGFIELD: And we agree, your Honor. We are
 16    likewise extremely concerned about the scope of this case and
 17    about the timing. And we have --
 18               THE COURT: Do you --
 19               MR. STRINGFIELD: We have rang that alarm bell many
 20    times, and I don't need to rehash --
 21               THE COURT: No, no, no, I --
 22               MR. STRINGFIELD: -- all that.
 23               THE COURT: And it is their case. They should want to
 24    get to -- to the matter. And if Tetra is sort of the tail
 25    wagging the dog, and they have it, as they have said, enormous
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 51 of 115 PageID #:25871
                                                                                    51


  1    amounts of proof of your client's perseity, well, maybe we
  2    don't need Tetra in the case. I -- but I certainly understand
  3    the reason for their wanting Tetra to be in the case.
  4               But at some point one has to stop. Discovery is not a
  5    never-ending ticket --
  6               MR. STRINGFIELD: We agree, your Honor.
  7               THE COURT: -- to whatever smart lawyers think about.
  8               MR. STRINGFIELD: We agree. Thank you, your Honor.
  9               THE COURT: All right. So do you have anything else
 10    you want to say? I don't mean to interrupt you at all.
 11               MS. OFFICER: Could I just state one thing, your
 12    Honor?
 13               THE COURT: You can say ten things.
 14               MS. OFFICER: Okay. Thank you very much.
 15               The one thing that I do want to note is that right now
 16    Motorola is requesting the source code and the sales data.
 17    That is all Motorola needs to establish its case, its trade
 18    secret case and its copyright case.
 19               Hytera, on the other hand, needs documents. We need
 20    to establish independent development of the Tetra products. We
 21    need to go back to China to investigate the Tetra business, to
 22    figure out relevant custodians, and to put together the
 23    independent development of its products.
 24               THE COURT: Well, you're then -- I guess, you're
 25    assuming an argument about expansion as well. And that is to
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 52 of 115 PageID #:25872
                                                                                    52


  1    say, granting the motion doesn't end the inquiry because you
  2    have the right to then in effect respond and call people and do
  3    things, and so we go on endlessly. Discovery shouldn't be the
  4    tail wagging the dog.
  5               Okay.
  6               MS. OFFICER: That's all I have.
  7               THE COURT: Thank you very much.
  8               MS. OFFICER: Thank you, your Honor.
  9               THE COURT: Mr. Alper.
 10               MR. ALPER: Yes. Thank you, your Honor.
 11               I think -- I just have a couple of points, your Honor.
 12    I would like to first address the timing issue. It seems to be
 13    an important one. And then --
 14               THE COURT: It is a critical one.
 15               MR. ALPER: Critical one. And then talk about
 16    expansion of the case, and then briefly circle back to the
 17    briefing before Judge Norgle.
 18               So the question that was -- has been posed is why
 19    didn't we point to the Tetra products earlier and why is this
 20    coming up now. And the answer is multi-fold, but ultimately
 21    very simple. And that is we just couldn't. We didn't have the
 22    information to allow us to make that allegation.
 23               So what we're pointing to now is an indicator that the
 24    code, which is compiled and confidential and in a lockbox to
 25    the public if it -- if it wasn't in a lockbox to the public,
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 53 of 115 PageID #:25873
                                                                                    53


  1    then we wouldn't be fighting about a trade secret involving
  2    code.
  3               So this is stuff that we can't just go take a look at
  4    their product, open up, and see that it is Motorola code in
  5    there. It required, in this instance, for us to have discovery
  6    into it. And so -- it is secret. And so, therefore, having
  7    the fact that Tetra products are out there and, of course, we
  8    know that they have Tetra products, but that fact isn't enough.
  9               And so it wasn't until in February --
 10               THE COURT: Well, I would think -- I have no idea --
 11    but I would think that if somebody bought a Tetra product,
 12    (unintelligible) to the store, however you buy these things --
 13               MR. ALPER: Yeah.
 14               THE COURT: -- that your incredibly smart engineers
 15    could have determined the code or whether Tetra was using --
 16    I'm not saying they should have done this -- was using -- was
 17    in fact using the stolen code.
 18               MR. ALPER: I don't think that that is in, at least in
 19    this instance, something that is kind of -- a reasonable thing
 20    to do because of the way that source code works, at least as I
 21    understand it. So you have source code. You can see it. When
 22    it gets compiled into ones and zeros, it is not something that
 23    is kind of reasonably -- you can pull it apart to the point
 24    where you would need to be -- you could tell -- you might
 25    even -- I don't know this, so take this as one of those lawyer
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 54 of 115 PageID #:25874
                                                                                    54


  1    representations, but --
  2               THE COURT: Right.
  3               MR. ALPER: -- you might even be able to pull it apart
  4    to the point you can see general functionalities, but you can't
  5    see -- or I don't think -- I don't think you can see that line
  6    by line what it was in order to do a comparison the way that --
  7               THE COURT: Yeah, you're right. And I don't know.
  8    And maybe it was difficult but doable and maybe it wasn't
  9    doable.
 10               MR. ALPER: Yeah.
 11               THE COURT: And that's really not before me. I just
 12    don't --
 13               MR. ALPER: Yeah, I don't think that's been an
 14    issue --
 15               THE COURT: It has not.
 16               MR. ALPER: -- in this discussion and in this case so
 17    far that we should have been reverse engineering their code.
 18    And otherwise we wouldn't need the -- really need the source
 19    code discovery that the parties have been doing for months now.
 20    And they wouldn't either.
 21               But, but the reality of it is that as you read from
 22    our brief, that in December they produced three million pages.
 23    We discovered this document in February.
 24               And we then turned around essentially immediately and
 25    put it in our interrogatory response that this was something
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 55 of 115 PageID #:25875
                                                                                    55


  1    that we found. That their Tetra product, this document
  2    indicate -- or that we found evidence that their Tetra products
  3    include the same code that -- or some of the same code, I
  4    should say, that we have been alleging has been copied from
  5    Motorola. And we identified it specifically. It is the CPA
  6    code.
  7               And so then the question is, all right, well, did
  8    that -- did it take -- was it on us that it took us until
  9    February to realize that? And the answer is we don't think so.
 10    And we put this in our brief, but I think it is worth touching
 11    on, your Honor. And that is, for a very long time. And I want
 12    to give you the dates on this. We have interrogatories to them
 13    that have said, for everything that we have told you, you have
 14    copied from Motorola, tell us all the products and all the uses
 15    for that.
 16               THE COURT: And what's the date of that interrogatory?
 17               MR. ALPER: So we served the interrogatories in
 18    January 2018. Now those weren't specific to Tetra, but they
 19    were kind of broad. Sort of tell us everything -- every use --
 20               THE COURT: Interrogatory, in what state?
 21               MR. ALPER: January 2018.
 22               And then on September 24th, 2018, that --
 23               THE COURT: Wait, wait. Wait. Hold on. Hold on.
 24               MR. ALPER: Yeah, sorry.
 25               THE COURT: So what products the stolen code was used
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 56 of 115 PageID #:25876
                                                                                    56


  1    in?
  2               MR. ALPER: Yeah, we just said, give us all of the
  3    uses. We had actually several interrogatories that came at
  4    this from different ways, in different ways. We have quoted a
  5    a few in the -- excuse me -- in the briefing. But -- but in
  6    general that was saying, tell us all of the uses of our trade
  7    secrets.
  8               Now let me just be --
  9               THE COURT: The uses. Sorry. Okay.
 10               MR. ALPER: The uses of our trade secret material.
 11               Now let me be 100 percent clear, in January 2018, at
 12    that point they could have figured this out by way of their own
 13    investigation. But in January 2018 we had not disclosed to
 14    them what in their products we said that -- what code in their
 15    products we said was copied. We hadn't done that yet. It
 16    wasn't until -- it was just, over the course of discovery, as
 17    you remember, we had a couple -- we had different phases of
 18    discovery in this case.
 19               In September 2018 we provided an interrogatory
 20    response. It was in response to their Interrogatory 5 where we
 21    provided line by line information, file by file, as to exactly
 22    what in their products we were saying was copied. And we
 23    showed them, and here's the Motorola code side by side so you
 24    can see it is a direct copy or near direct copy. That was in
 25    September 2018.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 57 of 115 PageID #:25877
                                                                                    57


  1               Now of course they have an ongoing duty to supplement
  2    their interrogatories. At that point they know what we're
  3    pointing at. And if they had anything else to say to us, they
  4    would have -- they would be under a duty to supplement. Say,
  5    hey, there is this other stuff.
  6               So they didn't, and we relied on that. And now you
  7    fast forward to their December production, and then really
  8    ultimately in February when we're going through this 3 million
  9    page production, and we find this document almost -- frankly, I
 10    believe -- I would call it a needle in a haystack, although I
 11    will admit I don't know -- I don't personally know exactly how
 12    many similar documents there were in the production, but this
 13    is the one we found. And it says that their Tetra products
 14    used the CPA code.
 15               So we're not -- I'm not pointing a finger at them
 16    where this is this -- you'll see, if we made -- we made the
 17    argument deeper in the brief. We didn't make this all about,
 18    you know, a -- we didn't -- you know, they should have told us
 19    earlier and so forth.
 20               THE COURT: No, I understand. I got it.
 21               MR. ALPER: But it was they -- it is their facts. If
 22    anyone should have been bringing this to the table, it is them.
 23    It shouldn't be up to us to filter through a multi-million page
 24    production in order to find the material.
 25               And I think that's -- that's really critically
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 58 of 115 PageID #:25878
                                                                                    58


  1    important. So it is very surprising when counsel -- again, no
  2    point of -- you know, finger pointing. But when counsel says
  3    that we were -- it was up to us to reverse engineer their
  4    source code to find out that the Motorola code was copied,
  5    something that I believe is not reasonably possible, when they
  6    had this on their own. And when you look at that email, your
  7    Honor, there is like a big group of engineers, including
  8    deponents in this case, who they are clearly in contact with
  9    who are talking about the Tetra products having the CPA code.
 10               And so this is not something that was unknown to
 11    Hytera. And it was within -- it was easily accessible. And
 12    yet to this day they haven't said that they -- they haven't
 13    supplemented.
 14               And so we came upon this document. It was by our own
 15    work through their production. Not untimely, when you consider
 16    the volume of the production. And then we -- and here's the
 17    thing, your Honor, we were diligent after that. We immediately
 18    raised it to them. And in February 15 -- on February 15th,
 19    that's not that long ago, we asked for the code.
 20               The reason for the discussion about the March -- I
 21    want to get back to the -- to Judge Norgle because I feel -- I
 22    definitely want to address your concerns about my comments
 23    earlier, but I want to put that aside for just a moment. I'm
 24    going to circle back to it because it -- personally I want to
 25    address your concerns about my comments earlier. We have been
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 59 of 115 PageID #:25879
                                                                                    59


  1    in this for a while, and I want to just -- I want to make you
  2    comfortable about that.
  3               But putting that aside for a moment, we -- let's say
  4    that as of February -- you know, February 15th when we turned
  5    around, we took --
  6               THE COURT: Can I ask you?
  7               MR. ALPER: Yeah.
  8               THE COURT: The concession, if it was that, at a
  9    deposition that Tetra --
 10               MR. ALPER: Yes.
 11               THE COURT: -- was not in the case --
 12               MR. ALPER: Yes.
 13               THE COURT: -- came before the --
 14               MR. ALPER: We knew --
 15               THE COURT: -- more recent thing before Judge Norgle.
 16               MR. ALPER: Exactly. So the concession -- so we have
 17    a little -- we have a dispute over what was concede -- over the
 18    concession. Mr. Stringfield doesn't have at his fingertips
 19    exactly what happened. We disagree that we represented that
 20    Tetra wasn't in the case.
 21               But the reality is is it doesn't --
 22               THE COURT: Well, he's going -- they're going to
 23    provide --
 24               MR. ALPER: They're going to provide --
 25               THE COURT: -- whatever they provide.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 60 of 115 PageID #:25880
                                                                                    60


  1               MR. ALPER: The -- it -- we believe there was
  2    a -- there was a 30 (b)(6) deposition, and there was an
  3    objection that Mr. Singh made that a question was like one of
  4    those putting in the record beyond the scope. The question was
  5    --
  6               THE COURT: Yeah.
  7               MR. ALPER: -- beyond the scope of the noticed topics
  8    for that deposition. But I don't believe, and they will put in
  9    a brief, and correct me if I am wrong on this, I -- and so
 10    please don't take this as a confirmed fact, I don't believe
 11    Mr. Singh instructed the witness not to answer anything, told
 12    the other side that they couldn't take discovery on this. I
 13    think he just lodged his scope objection. And that, of course,
 14    people do all the time. They are preserving an objection. But
 15    never said Tetra isn't part of this.
 16               But it is all irrelevant, because here's the thing, at
 17    that time, in January, we hadn't come across the document yet.
 18    We didn't have a -- we didn't have a basis to say that it had
 19    the code. We didn't have a basis to move your Honor to compel.
 20    We could have walked in here and say, your Honor, we want to --
 21    here and say, your Honor, we want to -- the Tetra code. They
 22    said they are massively expanding the case without any basis in
 23    the world to do it. And we would have said, your Honor, I
 24    don't -- I have nothing to say to that.
 25               So the fact that Mr. -- whatever Mr. Singh said at
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 61 of 115 PageID #:25881
                                                                                    61


  1    this deposition -- and, again, we disagree that he did what
  2    they say he did, but whatever he said, it was before we
  3    discovered the document. So it really doesn't matter.
  4               THE COURT: No, I understand.
  5               MR. ALPER: Yeah.
  6               THE COURT: I understand.
  7               MR. ALPER: So then we found the document, and then we
  8    were diligent. We turned around, we asked for the discovery.
  9               Now at that point, what I am perceiving from the email
 10    correspondence that we had on Wednesday before the deposition
 11    and then, of course, today, is that we then had a -- we didn't
 12    have a meeting of the minds. We thought they were going to
 13    produce this stuff. We thought that they were saying that it
 14    was in the case. We thought we were giving them an extension
 15    to accommodate the discovery. And they clearly, from what
 16    Mr. Stringfield is representing today, did not think that.
 17               But that -- all that means is that that -- all that
 18    means is that there was a misalignment at that point. We were
 19    still being diligent. We were still proceeding under the
 20    impression that we were getting the code. And as soon as we
 21    realized that that -- we were out of alignment on that, which
 22    was last week, we met and conferred live, lead counsel for two
 23    days because we think this is a very discrete issue. We tried
 24    very hard to resolve it and explain, produce the code, we'll
 25    know it is in and we'll know it is out, and we'll be -- we'll
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 62 of 115 PageID #:25882
                                                                                    62


  1    move on. It is not this big blow up. And then promptly
  2    brought this -- literally over the weekend we put, what
  3    hopefully you perceived as a focused piece of paper, and
  4    brought it your Honor's attention.
  5               And so my point is that before February I don't think
  6    you can reasonably charge us with knowledge that Tetra products
  7    had it -- were accusable, and, therefore, that it would be
  8    proportionate for us to ask for discovery on the Tetra
  9    products. Or I should say that different -- differently. That
 10    it would have been --
 11               THE COURT: (Unintelligible).
 12               MR. ALPER: -- something that we should have moved to
 13    compel, your Honor, is the way to put it. And then because
 14    we -- number one, they had an ongoing obligation to supplement.
 15    They have got all these engineers who are on this email talking
 16    about it. And presumably the response to that is, well, we
 17    don't think that the code is in the Tetra products anyway.
 18    Fine. But that still doesn't mean that we should have done
 19    this at any point sooner in time.
 20               So then that leaves it -- right? So that's our
 21    position, and we believe that we were diligent since then.
 22               That then -- that if we were earlier in the discovery
 23    period, I believe that would be kind of an open and shut, let's
 24    move forward, give us this -- you know, we'd want to assess
 25    whether what we're asking for is proportionate. But assuming
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 63 of 115 PageID #:25883
                                                                                    63


  1    it was, we'd move forward, get the discovery, and just, you
  2    know, figure if those things are in and out.
  3               As your Honor has very justifiably raised, we're not
  4    at the beginning of discovery. We are kind of in this -- you
  5    know, we're in the final run here leading up to a trial in
  6    November.
  7               And the question is what do we do with that? And our
  8    -- I'll give you our position. And this is where I get to, is
  9    this an expansion of the case? And the answer, your Honor, is
 10    it is not an expansion of the case, and here's why. We are
 11    talking about the very same set of code that we have said from
 12    the beginning is at issue. And so we're not -- this is like --
 13    imagine, you know, you have DMR and Tetra, right? Let's call
 14    them widget -- you have Widget A -- or you have this -- the
 15    code is the CPA. It is in Widget A. And now we are just
 16    looking for the same in Widget B. It is just a different shell
 17    for what's really at issue. And so it is not like we're now
 18    going down -- opening an all new front. Now they say that they
 19    feel that they need to do an investigation, and maybe they do,
 20    but that's where this Judge Norgle order comes in, your Honor.
 21               And I do want to address it because I -- like I said,
 22    we have been appearing for a long time, and I feel like I
 23    really want to make sure that -- I want to be very clear about
 24    what's there, and I did not mean to be unclear about what's
 25    there so -- what's in the order.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 64 of 115 PageID #:25884
                                                                                    64


  1               There is no doubt that they were expressing what they
  2    expressed here today and what they expressed to your Honor at
  3    our Wednesday hearing before the time we appeared before Judge
  4    Norgle, that they are frustrated because they feel that this
  5    case is too much for them to handle in the remaining period of
  6    time. They're very clear in the briefing to you about that.
  7    They were very clear in the briefing to Judge Norgle. That has
  8    certainly been out there.
  9               And part of the reason that they feel that way is the
 10    trade secrets, right? They have -- that's what we discussed
 11    for so much time. But they did raise -- they put it in the
 12    brief -- I believe they put in the brief before you. But they
 13    certainly put it in the brief before Judge Norgle. They said
 14    two things. One thing they said -- as part of their general
 15    theme that they are very concerned about the scope of this
 16    case, getting everything done. And in one thing that they said
 17    was, they said, in January we told them that -- January 2019 we
 18    told them that Tetra wasn't in the case, and we just talked
 19    about that. But then what they said, and I'll quote it, they
 20    said, Motorola's February 15th, 2019, supplements to Hytera's
 21    Interrogatories Number 6(k) and 8(n) identify for the first
 22    time an entirely new category of products now accused of
 23    misappropriation or infringement; namely, the Tetra products.
 24    Now accused of misappropriation.
 25               And then we went into an attorney conference room.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 65 of 115 PageID #:25885
                                                                                    65


  1    The next thing that happens was we went into an attorney
  2    conference room. We worked out a schedule, an extension of the
  3    discovery period. And this is just pure facts. An extension
  4    of the discovery period. They didn't say, except for Tetra
  5    because we are going to reserve our right to object to that
  6    being part of the case. And then we went back into Judge
  7    Norgle. We told him we had reached a resolution. He said,
  8    please submit a -- you know, a stipulation.
  9               THE COURT: That's all he cared about.
 10               MR. ALPER: And then he issued in Document Number 474,
 11    very simple thing, he said, the motion to amend the scheduling
 12    order, Document Number 436, is moot.
 13               THE COURT: Oh, is moot.
 14               MR. ALPER: Is moot.
 15               THE COURT: What was --
 16               MR. ALPER: In light of the parties --
 17               THE COURT: What was he -- what is the docket number
 18    of his order?
 19               MR. ALPER: 474.
 20               THE COURT: Sorry. 474.
 21               MR. ALPER: And he said -- I don't have it -- that
 22    part is a quote. Motion to amend scheduling order 436 is moot.
 23               And he said because of -- and he put --
 24               THE COURT: The agreement.
 25               MR. ALPER: -- the agreed order.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 66 of 115 PageID #:25886
                                                                                    66


  1               THE COURT: Right.
  2               MR. ALPER: And so, your Honor, I -- this is the part
  3    that I very much take to heart, and I truly apologize if I
  4    should -- what I should have said is -- reminded everyone in
  5    the courtroom that they were frustrated, that they felt the
  6    case was expanding, and so forth. But the fact remains that
  7    they said in their motion that the Tetra products are
  8    now -- I'm quoting -- now accused of misappropriation or
  9    infringement. And as -- and that's in our February 15th, 2019,
 10    interrogatories. We went out in the hall --
 11               THE COURT: What are you reading from?
 12               MR. ALPER: I'm reading from page 4 --
 13               THE COURT: What number?
 14               MR. ALPER: Page 4 -- page 4 of Docket 470 -- 437, I'm
 15    sorry.
 16               THE COURT: Okay. Yeah. Hold on a second.
 17               MR. ALPER: It is right above where the --
 18               THE COURT: Yeah, hold on. Page 4.
 19               All right. Now where are you reading from?
 20               MR. ALPER: It is the -- I actually don't have it in
 21    front of me. It is the first full paragraph.
 22               THE COURT: Finally, it appears Motorola tends to
 23    expand yet again the scope of its case to include an entirely
 24    separate category of products, one that its counsel represented
 25    just two months ago was not in the case.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 67 of 115 PageID #:25887
                                                                                    67


  1               And that you say is the deposition, right?
  2               MR. ALPER: That was the January deposition before we
  3    found the document, yes, your Honor.
  4               THE COURT: Okay. Hold on.
  5               MR. ALPER: And then they go on to say -- I don't -- I
  6    only have the quote. I don't have the document. But
  7    Motorola's February 15th, 2019, supplements -- do you see that,
  8    your Honor?
  9               THE COURT: Right. I do.
 10               MR. ALPER: -- to Hytera's interrogatory Number 6(k)
 11    and 8(n) identify for the first time an entirely new category
 12    of products now accused of misappropriation or infringement;
 13    namely, Tetra products.
 14               So they say that that is now accused.
 15               THE COURT: Well, you are accused. Are you accusing
 16    them?
 17               MR. ALPER: We are accusing them.
 18               THE COURT: Right.
 19               MR. ALPER: Exactly.
 20               And so then they -- if you go down that page, down to
 21    the bottom of the page, they --
 22               THE COURT: They didn't say they were named anywhere,
 23    they said they were accused.
 24               MR. ALPER: We accused them.
 25               THE COURT: That's right.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 68 of 115 PageID #:25888
                                                                                    68


  1               MR. ALPER: Then you go down to the bottom of the
  2    page, they -- I don't have this verbatim. But they say
  3    something like, each of these issues that -- I think the
  4    sentence starts with, each of these various issues,
  5    obviously --
  6               THE COURT: Well, hold on. Hold on. I'm trying to
  7    find -- same page?
  8               MR. ALPER: Same page. I think it is the first -- the
  9    last paragraph.
 10               Yeah, the next paragraph. It says each of these
 11    issues which Motorola created significantly hinders Hytera's
 12    ability to prepare its defense in the short time remaining.
 13               THE COURT: Oh, it is the next paragraph.
 14               MR. ALPER: In the very next paragraph.
 15               THE COURT: Right.
 16               MR. STRINGFIELD: They say, each of these hinders
 17    their ability to prepare their defense in the short time
 18    remaining. And then ultimately -- I'll just generally
 19    paraphrase, the upshot is they ask for more time. That was
 20    their request to remedy that.
 21               And we went in to the -- to Judge Norgle. We
 22    ultimately went out into the hallway, and we gave them more
 23    time. And so -- and so from --
 24               THE COURT: So you're -- I understand your point.
 25               MR. ALPER: You understand.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 69 of 115 PageID #:25889
                                                                                    69


  1               THE COURT: Yeah, yeah, it is kind of a -- I guess in
  2    sort of an implied acceptance, representation, call it what you
  3    will, but I understand the import of what you think their
  4    conduct and their representations meant.
  5               MR. ALPER: Yeah. So I think -- yes. And so I think
  6    there is two takeaways. One, we were not being -- we were not
  7    being non-diligent during that period because we had a
  8    reasonable belief that this was going to be swept in and taken
  9    care of.
 10               And then, number two, we believed that -- and we still
 11    believe that the -- I think we have until -- when does -- do
 12    you know when discovery cuts off? I think it is May.
 13               MR. STRINGFIELD: May 20th.
 14               MR. ALPER: May 20th, 24, something like that, in that
 15    range. That that's, you know -- since this came up, it was six
 16    or seven weeks now. It is five or six weeks, something like
 17    that -- that that's enough time to put code on these computers.
 18               And let me tell you something, the parties are doing
 19    this all the time right now.
 20               THE COURT: Let's say that it is not quite -- and the
 21    question of burden is of not particular concern to me only
 22    because if you go back and look at my many thousands of other
 23    cases, burden requires something more than a lawyer saying,
 24    gee, it is hard.
 25               MR. ALPER: Uh-huh.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 70 of 115 PageID #:25890
                                                                                    70


  1               THE COURT: Everything is too hard for everybody.
  2               MR. ALPER: Yes.
  3               THE COURT: Always. So I'm not concerned, at least at
  4    this juncture, about the burden of it. And all it is is
  5    transporting code onto a -- some kind of a server, and that to
  6    me isn't burdensome in the sense that it would obviate the need
  7    to do it if it is otherwise required.
  8               Let's say they do that, and let's say it comes
  9    up -- if it comes up negative, then it is the -- the inquiry is
 10    over. If it comes up though the way you think it is going to
 11    come up, what then do you do? What's your next step?
 12               MR. ALPER: So from our perspective this is --
 13               THE COURT: Because I think, in my opinion, you have
 14    got what you need and what you are entitled to. And let's
 15    leave aside the damage issue.
 16               MR. ALPER: Yes.
 17               THE COURT: I would want to know from you that that
 18    would be the end for discovery purposes of the inquiry.
 19               Now what Judge Norgle does with that is up to Judge
 20    Norgle.
 21               MR. ALPER: The -- we right now do not see the need
 22    for any further discovery, including depositions. This would
 23    be a matter of -- as you said this is, from our perspective,
 24    additional instances of the same misappropriation. And so --
 25               THE COURT: I think it is simplicity itself.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 71 of 115 PageID #:25891
                                                                                    71


  1               MR. ALPER: Very simple. So we are not thinking we
  2    need any -- I don't see any evidentiary issues. It is their
  3    code. They're not going to object to --
  4               THE COURT: I don't know --
  5               MR. ALPER: -- authentication.
  6               THE COURT: I don't know what they're going to do.
  7               MR. ALPER: Right.
  8               THE COURT: But that's not -- that's not a discovery
  9    issue, it is a --
 10               MR. ALPER: Evidentiary.
 11               THE COURT: -- an evidentiary issue for the Court --
 12               MR. ALPER: Agreed, your Honor.
 13               THE COURT: -- whatever (unintelligible) it wants to
 14    deal with it.
 15               MR. ALPER: Yeah.
 16               So then it comes down to -- so -- exactly. So I don't
 17    see a --
 18               THE COURT: I mean, there is various -- you can -- not
 19    force, but you can ask people to stipulate. There is all sorts
 20    of things that could be done to --
 21               MR. ALPER: Absolutely.
 22               THE COURT: -- streamline a trial.
 23               MR. ALPER: Absolutely, your Honor.
 24               So I -- we don't think there is anything more to do
 25    than what we're asking for now. And it is a very simple and
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 72 of 115 PageID #:25892
                                                                                    72


  1    streamlined thing as a result.
  2               THE COURT: Well, you're the -- you're sort of the
  3    master of your own destiny.
  4               MR. ALPER: Yes.
  5               THE COURT: I mean, I wouldn't want -- and I'm not
  6    saying this is dispositive at all. Please. But I would
  7    certainly want to hear from you that if in fact this is done,
  8    and if it pans out the way you think it is going to pan out,
  9    that it is simply a matching endeavor, that there is no further
 10    discovery that will be undertaken.
 11               MR. ALPER: I'll be crystal clear, I -- we agree, your
 12    Honor.
 13               THE COURT: All right.
 14               MR. ALPER: And then -- and then it only comes down to
 15    the sales data.
 16               THE COURT: Well, hold on.
 17               MR. ALPER: Yeah. Yeah, sure. Of course.
 18               THE COURT: I'm talking about in the source code.
 19               MR. ALPER: Yes.
 20               THE COURT: Okay. Now what about the damage inquiry?
 21    What do you want -- you want them to produce -- I would think
 22    that that's kind of a difficult task, and one that you couldn't
 23    very well say, okay, well, we'll just take the figures and
 24    we'll go. Or maybe it is.
 25               MR. ALPER: So, your Honor, I obviously don't work
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 73 of 115 PageID #:25893
                                                                                    73


  1    directly with Hytera's financial accounting people so I don't
  2    really know. But here's what we're asking for for the -- the
  3    other damages discovery has gone deeper than this. But for
  4    purposes of this, we are -- for the reasons that we all know
  5    about here because of this stage and so forth, we are willing
  6    to go narrow. And so what we're asking for when it comes to
  7    Tetra is very simply a financial data pull -- I don't know,
  8    this is probably too informal of a name. But the types of
  9    things that Hytera's executives probably get on a weekly basis
 10    to tell them what their sales are and related -- you know, I --
 11    I can't say that we wouldn't need cost information because I
 12    think that goes into the damages inquiry.
 13               THE COURT: It does.
 14               MR. ALPER: But basically that sphere of financial
 15    data that they pulled from their systems. And -- and unless
 16    Hytera operates in a manner that is different from basically
 17    from every other client that I have ever represented -- you
 18    know, that basically every -- I don't want to say represented,
 19    on both sides, been adverse to and represented, they have
 20    financial systems that they're -- when their CEO wants to know
 21    what was our sales or their head of marketing or head of sales
 22    says, give us --
 23               THE COURT: And what was our profit?
 24               MR. ALPER: And what's our profit. I can guarantee
 25    you they can turn that around in a very short period of time.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 74 of 115 PageID #:25894
                                                                                    74


  1    And it is that -- that data is what we're looking for, and so I
  2    don't think --
  3               THE COURT: You're looking for the data in effect that
  4    would be given to the CEO, assuming a request were made for
  5    that information.
  6               MR. ALPER: Right. We'd like it to be in --
  7               THE COURT: Because it would be --
  8               MR. ALPER: -- a reasonable level of granularity. But
  9    both attendant to the timing of things right now --
 10               THE COURT: Your trial date is what, Mr. Alper?
 11               MR. ALPER: November 1st. And we definitely don't
 12    want to extend past that.
 13               THE COURT: Today is? April. April, May June, July.
 14    Okay.
 15               MR. ALPER: And so -- so that's -- you know,
 16    that's -- so that's that. That's why this isn't an expansion.
 17               THE COURT: Has discovery ended? I can't remember.
 18               MR. ALPER: Discovery has -- well, the -- it depends
 19    -- which one?
 20               THE COURT: Oh, yeah, the -- you have got the date
 21    from Norgle of what?
 22               MR. ALPER: It is -- I'm sorry?
 23               May 20th. Mr. Stringfield says it is May 20th.
 24               THE COURT: That's fine.
 25               MR. ALPER: Yeah.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 75 of 115 PageID #:25895
                                                                                    75


  1               And then we have a couple weeks, and then we do our
  2    expert reports.
  3               They have rebuttal expert reports. We do our
  4    responsive expert reports.
  5               And then we have a pretrial filing due. And then
  6    November 1st is the trial date.
  7               THE COURT: Okay.
  8               MR. ALPER: And we -- and to be very clear, we -- we
  9    have been clear about this with them all along, we -- we don't
 10    want to jeopardize that trial date. And for all the reasons
 11    that you were saying earlier, your Honor, we want to -- we want
 12    to move on with the case and move it to trial. We have been
 13    doing this for a while.
 14               But as --
 15               THE COURT: I will tell you, and I'm -- you know, past
 16    may be prologue and may not be. And I'm not a seer. But I
 17    would think your chances of getting Judge Norgle to move that
 18    trial date are very, very, very slim. And I know nothing more
 19    than you know.
 20               MR. ALPER: Uh-huh.
 21               THE COURT: You know more than I because you have been
 22    before him.
 23               MR. ALPER: Yeah.
 24               THE COURT: I haven't talked to him about anything,
 25    ever.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 76 of 115 PageID #:25896
                                                                                    76


  1               MR. ALPER: We are firmly in that camp, and we are
  2    planning on that trial date. And we will -- we will attempt to
  3    do everything in our power to hold that trial date.
  4               There is, you know, some stuff I don't think is
  5    directly relevant to the specific issue here, and that has to
  6    do with other supplementation.
  7               THE COURT: I don't -- then I don't want to deal with
  8    it.
  9               MR. ALPER: So we disagree with that characterization.
 10    But as we have spoken about many times, silence, as I know for
 11    your Honor is not an admission. So it -- we --
 12               THE COURT: Well, it can be. That -- then you didn't
 13    read what I wrote.
 14               MR. ALPER: Yeah. Well, then --
 15               THE COURT: I think silence -- I think silence is
 16    gravid with meaning sometimes.
 17               MR. ALPER: Yeah.
 18               THE COURT: Not always.
 19               MR. ALPER: In this instance, your Honor, we disagree.
 20               THE COURT: And, of course, inferences from silence
 21    are perilous.
 22               MR. ALPER: I apologize. I didn't mean to
 23    impute -- you know, suggest anything.
 24               THE COURT: No, no, no, I -- it depends on the
 25    circumstances. Sometimes it has no meaning and sometimes it
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 77 of 115 PageID #:25897
                                                                                    77


  1    has -- it's pregnant with meaning.
  2               MR. ALPER: Here we disagree that we have expanded the
  3    scope of the case, and so -- but that's a different issue
  4    that's not specific to this.
  5               And so -- and so I think then that's where
  6    that -- that -- I think that's it.
  7               And, again, I do want to say for me as a person who
  8    has appeared before you many times personally, I should have
  9    said, they are very frustrated about -- it is their position
 10    that the case is expanding. We disagree with that. But
 11    ultimately --
 12               THE COURT: Well, it is expanding.
 13               MR. ALPER: It -- well, ultimately -- what we're
 14    asking for Tetra --
 15               THE COURT: Not necessarily incorrectly or improperly.
 16               MR. ALPER: Right.
 17               THE COURT: Cases expand as you get more discovery. I
 18    --
 19               MR. ALPER: But --
 20               THE COURT: No case ever ends up the way it starts.
 21               MR. ALPER: Agreed, your Honor. And -- but my purpose
 22    for referencing the March 14th submission was to focus on the
 23    fact that we -- whatever dis- -- lack of meeting of the minds
 24    we're having about Tetra at that point in time --
 25               THE COURT: At that point it was clear what --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 78 of 115 PageID #:25898
                                                                                    78


  1               MR. ALPER: -- we believed we were striking a deal to
  2    have this move along, Tetra discovery move along, very -- in a
  3    simplistic fashion like we were talking about here. They now
  4    disagree with that. But that was not us not being diligent
  5    about this issue. We believe we have heeded your Honor's
  6    comments about diligence, taken that to heart, and so it was
  7    very important to us once we found that document that we really
  8    stay on it, and I think -- and we think we have.
  9               THE COURT: Okay. Yes.
 10               MR. STRINGFIELD: May I respond, your Honor?
 11               THE COURT: Sure.
 12               MR. STRINGFIELD: So I -- I want to start with the
 13    burden because I -- you know, I was a little bit incorrectly
 14    focusing on my personal burden. I'm a little bit selfish in
 15    that regard. So I was thinking about collecting the financial
 16    data and collecting the code. And to be sure, that's onerous
 17    and that will be a huge --
 18               THE COURT: Yeah, I agree with you.
 19               MR. STRINGFIELD: -- pain in my life.
 20               But I -- I think the bigger picture is the point that
 21    my colleague Ms. Officer made, is that it is not just one side
 22    of the coin. My colleague, Mr. Cloern, I'm sure you remember
 23    him, he's very -- he fills a room. He leaves an impression.
 24               THE COURT: He is tall.
 25               MR. STRINGFIELD: And I -- and so what did -- he's
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 79 of 115 PageID #:25899
                                                                                    79


  1    tall.
  2               THE COURT: He's very tall. I hate tall people.
  3          (Laughter.)
  4               MR. STRINGFIELD: I will absolutely convey that, your
  5    Honor.
  6               THE COURT: No, don't tell him.
  7               MR. STRINGFIELD: And so --
  8               THE COURT: He is an exception to my antipathy towards
  9    (unintelligible).
 10               MR. STRINGFIELD: He will be thrilled to hear.
 11               MR. HERBERT: (Unintelligible).
 12          (Laughter.)
 13               THE COURT: No. No, I think he's taller than you are.
 14               MR HERBERT: I think he is.
 15               THE COURT: He appears taller because you -- you are
 16    seated more.
 17               MR. STRINGFIELD: So the reason I mention Mr. Cloern
 18    is that we sent him to China for six weeks, and the -- part of
 19    the reason --
 20               THE COURT: He told me.
 21               MR. STRINGFIELD: I recall that. And --
 22               THE COURT: He hated the food.
 23               MR. STRINGFIELD: And if your Honor puts Tetra in the
 24    case, he's got to go back to China, and I'll tell you why.
 25               THE COURT: Then the motion should be denied simply
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 80 of 115 PageID #:25900
                                                                                    80


  1    based on that.
  2               MR. STRINGFIELD: I agree. But it is not as cute as
  3    I'm making it sound.
  4               So the reason is that it is not just getting
  5    Motorola's proof of infringement into the case, which they
  6    believe is very simple. They can look at the code. They can
  7    draw some arrows. They say, a-ha, we got you.
  8               Hytera's defense is much more sophisticated and much
  9    more nuanced than that. We made this stuff and --
 10               THE COURT: But your defense, just -- if your
 11    defense -- your defense wouldn't just be to the Hytera
 12    products, it would be to everything in the -- in the mix. And,
 13    therefore -- I'm not saying this is right. Simply adding
 14    Hytera based on that wouldn't broaden the case particularly in
 15    terms of expansion of your defense. Your defense is for Hytera
 16    as it is for any other product line.
 17               MR. STRINGFIELD: It absolutely does expand, your
 18    Honor, and I'll tell you why.
 19               THE COURT: Okay. It does expand?
 20               MR. STRINGFIELD: It does.
 21               THE COURT: Oh.
 22               MR. STRINGFIELD: It greatly expands our defense.
 23    Because, your Honor, our defense is that we made this stuff.
 24    Their accusation is that we stole and we built it off their
 25    backs. We have uncovered in Mr. Cloern's six weeks in China
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 81 of 115 PageID #:25901
                                                                                    81


  1    our own independent development for way before these bad actors
  2    came over. We made the stuff in --
  3               THE COURT: But that's the same --
  4               MR. STRINGFIELD: No.
  5               THE COURT: -- basically, is it not?
  6               MR. STRINGFIELD: No. It is different. Different
  7    products. That's our problem.
  8               THE COURT: Oh, so Hytera -- the Hytera line of
  9    products may have a different --
 10               MR. STRINGFIELD: Tetra, you mean, your Honor.
 11               THE COURT: I mean, Tetra. -- a line of defense sort
 12    of then all the other whatever there is.
 13               MR. STRINGFIELD: Absolutely different. Different
 14    product, different product groups, different defenses,
 15    different independent development story.
 16               It took us six weeks of investigation, boots on the
 17    ground, in Shenzen, China, to figure that out for one product
 18    line, DMR.
 19               We're expanding it tremendously by adding Tetra. We
 20    have to go back and we have to forensically create going back
 21    -- Tetra goes back to 2010 we released the product. Our
 22    development goes back earlier than that. We have to go back
 23    over a decade digging through servers, digging up old files,
 24    digging -- finding people that will -- that still have
 25    knowledge to develop our defense, your Honor.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 82 of 115 PageID #:25902
                                                                                    82


  1               I'm worried about us. I'm worried about defending our
  2    case, painting our picture, telling our story. Hytera's story
  3    -- Hytera's an innovative company. They came up with these
  4    radios. They didn't take it from Motorola. I know that they
  5    disagree with me, and we'll have that day.
  6               THE COURT: No, no, but just -- if in fact their
  7    motion were granted, and if in fact the code is the same as
  8    what was, they say, as -- what was taken, that it is what it
  9    is. I'm not saying it is good, bad or indifferent. But why
 10    would there be such a tremendous expansion?
 11               MR. STRINGFIELD: Your Honor, because it is -- it is
 12    not just the code. The products are huge. Let's -- and let's
 13    just say that it turns out that there is a few lines of the
 14    code that are the same, the product has millions of lines of
 15    code that we independently developed. It has hardware. It is
 16    other features that we independently developed.
 17               We have to -- we have to paint that picture. We need
 18    to develop that record. We need to develop those facts. We
 19    need to paint this holistic picture of our time, energy,
 20    effort, and investment in coming up with a product. They want
 21    it to be as simple as we found a couple lines of code that are
 22    the same. This whole thing is ours. And that's going to
 23    be -- I'm oversimplifying their trial presentation, but that's
 24    going to be a big part of it, I think, is that they're going to
 25    tell the jury that there is this that's the same, and there is
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 83 of 115 PageID #:25903
                                                                                    83


  1    this that's the same. And we'll have defenses to that, and
  2    we'll have disagreements to that. But the bigger part of our
  3    defense is going to be, we came up with this stuff, we
  4    developed it, this is our product, and we need time to
  5    investigate that. And it will not fit within this discovery
  6    period, not even the expanded one, because we will have to go
  7    back to China and we'll have to investigate. And we will be
  8    coming back and asking Judge Norgle for schedule relief if this
  9    Tetra stuff comes in because we do not have time to develop the
 10    defenses that we need to develop within this current period.
 11               If we want to keep this trial date -- this case has
 12    always been a DMR case. I want to talk about the timeline that
 13    Mr. Alper has mentioned. I want to go back to March 2017, and
 14    I'm going to mention a few things: man down, VOX, lone worker,
 15    GPS. You have probably heard these phrases before. This was
 16    the foundation --
 17               THE COURT: No, actually I haven't.
 18               MR. STRINGFIELD: So these -- so this is trade secret
 19    misappropriation. They were pointing to broad brush features
 20    in the DMR products. They are saying, well, they have got VOX,
 21    and -- and they had some people come over, so they must have
 22    taken that.
 23               And they -- there is a man down feature in their
 24    radios, so they must have taken that.
 25               And that was kind of -- and they put more meat on that
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 84 of 115 PageID #:25904
                                                                                    84


  1    bone. But at a high level, they were pointing at seven
  2    features, and they said that these seven features led us to
  3    believe that there was misappropriation of trade secrets based
  4    on bad actors that came over.
  5               Judge, the DMR products had those. They pointed to
  6    those. So too do the Tetra products. The silence was
  7    stunning. Tetra was not in the case. They did not point to
  8    VOX, man down, all these features that were in Tetra. Tetra
  9    was -- this has been a DMR case from the beginning.
 10               They said that they -- they gave us an interrogatory
 11    in -- answer in September where they pointed to code. And they
 12    said that we should have looked at their code allegations.
 13    There were a thousand lines of code across about a hundred
 14    files. They said that we should have picked this one CPA thing
 15    and we should have said, well, a-ha, that must -- let's
 16    investigate and see if that's in their other products. Again,
 17    DMR -- or excuse me -- Tetra was never in this case. Nobody
 18    was talking about Tetra. The word Tetra didn't cross anybody's
 19    lips.
 20               And in fact there is CPA code that was in the DMR
 21    multimode product. And Ms. Officer talked a little bit about
 22    multimode. They weren't even talking about the DMR multimode.
 23    How are we supposed to be thinking about the Tetra multimode?
 24               And so, your Honor, the point is is that they pointed
 25    out a thousand lines of code, and they expected us to, you
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 85 of 115 PageID #:25905
                                                                                    85


  1    know, somehow extrapolate when this was a DMR case focused
  2    initially on high-level DMR features, the same features that
  3    existed in Tetra, by the way, and then it is funneled into this
  4    source code debate. But Tetra was never put in until February.
  5    This is the first time they mention it.
  6               And that's a big part of our problem with this is is
  7    it is just too much, too late. It is not just us putting more
  8    code on the computer. I think we could probably make that
  9    happen in the next five weeks. We can't develop our defenses,
 10    and that's prejudicial to us, and that's depriving us of our
 11    due process right to develop a defense to this case. You
 12    cannot add a whole other product line into this aging case at
 13    this late stage and expect us to meaningfully develop our
 14    defenses. And we will have to come -- absolutely come back for
 15    schedule relief if Tetra comes in. That -- it is just not that
 16    simple.
 17          (End of transcription from digital recording.)
 18               And, your Honor, the page 4 of Docket 437, they are
 19    pointing, the language now accused. You know, and I know your
 20    Judge likes to talk about ties. And I know your Honor likes
 21    red ties, so I wore a red tie today.
 22               Your Honor can accuse me --
 23               THE COURT: I hate -- I hate red ties.
 24               MR. STRINGFIELD: Oh. Well --
 25               THE COURT: I never -- I try not to wear a red tie for
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 86 of 115 PageID #:25906
                                                                                    86


  1    a variety of reasons.
  2               MR. STRINGFIELD: Well, I --
  3               THE COURT: But thank you for your miscalculation. I
  4    appreciate it.
  5               MR. STRINGFIELD: I'm trying, your Honor.
  6               THE COURT: I am actually wearing a gray tie. I
  7    thought it -- I thought of the tie to wear today for you guys
  8    --
  9               MR. STRINGFIELD: I thought of you this morning when I
 10    was picking my tie, your Honor.
 11               THE COURT: And I had -- no, no, I had -- I my
 12    Churchill tie picked out. I thought that wasn't good. Then
 13    I had a tie with cows on it, which to me were very symbolic.
 14    And then I thought, well, no, I'll just wear a plain gray tie
 15    because it will match my pants, so --
 16               MR. STRINGFIELD: All right.
 17               THE COURT: No, I -- red is not the color.
 18               MR. STRINGFIELD: Well, your Honor, then --
 19               THE COURT: But it was very nice of you to think about
 20    it.
 21               MR. STRINGFIELD: I was thinking about your Honor.
 22               But my point is that --
 23               THE COURT: It is the thought that counts.
 24               MR. STRINGFIELD: Well, I think so too.
 25               THE COURT: Yeah.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 87 of 115 PageID #:25907
                                                                                    87


  1               MR. STRINGFIELD: And, your Honor -- but, your Honor,
  2    you could accuse -- you know, now accuse -- you could accuse me
  3    of wearing a blue tie. That's nothing. So, you know, they
  4    accused us of something, so we said now accuse -- but in that
  5    same paragraph we talk about how they told us it wasn't in the
  6    case. So that -- I just wanted to -- I -- it is kind of a
  7    minor point. But this now accused language, I don't read that
  8    as a concession. Maybe they are -- they say they read it that
  9    way. That's certainly not what we intended when we wrote it,
 10    and when we also wrote in the same paragraph that they told us
 11    Tetra wasn't in the case --
 12               THE COURT: Well, accused is sort of a word of art, I
 13    guess, and I -- and think -- particularly to focus on the word.
 14    But they're saying they're not saying that they had the word --
 15    used the word accused and used a broader and more expansive
 16    concept, it would have been the same thing. I don't think
 17    accused is meaningful other than in the general kind of sense
 18    the way they used it.
 19               MR. STRINGFIELD: Right, your Honor. And so I guess
 20    my point is that, you know, I think a more fair reading of page
 21    4 of Docket 437 is that we do not believe that Tetra was in the
 22    case. And in fact we said that they told us it wasn't in the
 23    case. So I just wanted to mention this. Mr. Alper talked
 24    about the now accused language, and I read it very differently.
 25               THE COURT: I think -- I'm telling you, line product
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 88 of 115 PageID #:25908
                                                                                    88


  1    is now accused, accused of misappropriation of infringement,
  2    Tetra. But accused by whom? Accused by them because that's
  3    their belief.
  4               MR. STRINGFIELD: That's their belief. But that
  5    wasn't a --
  6               THE COURT: That is how I think of it.
  7               MR. STRINGFIELD: Absolutely, your Honor. But that
  8    wasn't a concession that Hytera believed it was in the case.
  9    It is different for them to accuse things. It is a whole
 10    different thing for us to agree that that's part of the scope
 11    of this DMR case that's been going on for over two years.
 12               And, so, your Honor, I guess, again, you know, my
 13    earlier point, and I'll say it one more time because I think it
 14    is important, it is too much, it is too late. It is not just
 15    source code. It is not just financial data. It is developing
 16    our story and --
 17               THE COURT: Can I -- and I'm -- I really want to
 18    underscore this. This -- you should not infer anything from
 19    the questions I'm asking you, honest to goodness.
 20               MR. STRINGFIELD: I don't at all, your Honor. And I
 21    just want to make clear that --
 22               THE COURT: But I want -- no, I do understand. I
 23    understand the setting in which this arose, and I really do
 24    understand the -- what you were all up against given the trial
 25    date.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 89 of 115 PageID #:25909
                                                                                    89


  1               But why not say to him, we do need the time, we want
  2    the time, we're -- but we're not agreeing that Tetra is in this
  3    case, but we still need the time.
  4               MR. STRINGFIELD: And we believe that's what we said.
  5    And if you're talking about the -- our brief, we were painting
  6    -- our primary concern, your Honor, in that brief was the
  7    ambiguous nature of their trade secret allegations.
  8               THE COURT: Well, here is what you said.
  9               MR. STRINGFIELD: Sure.
 10               THE COURT: And I'm not trying to put you on the spot.
 11    Honestly I'm not. And I understand the urgency with which
 12    things are written. And I'm not trying to sort of hoist you on
 13    your own petard.
 14               Finally, it appears Motorola intends to expand, yet
 15    again, the scope of its case to include Tetra. And then you
 16    say an entirely new category of products. That its counsel
 17    represented just two months ago was not an issue in the case.
 18    And Mr. Alper has explained why that representation was made.
 19    And they didn't know about it at the time. And so the promise
 20    or the statement doesn't count in his view.
 21               You go on. Motorola's February 15th, 2019,
 22    supplements to Hytera's Interrogatories 6(k) and 8(n) identify
 23    for the first time an entirely new category of products now
 24    accused -- I read that by them -- claimed might have been a
 25    better word -- claimed -- now claimed by them to be infringing.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 90 of 115 PageID #:25910
                                                                                    90


  1    Yet at a 30(b(6) deposition, one month earlier, Motorola's
  2    counsel represented again, I guess, that Tetra was outside the
  3    scope of the case. With four weeks left there is no time to
  4    investigate and discover Motorola's contention as to this late
  5    addition to the case.
  6               MR. STRINGFIELD: Your Honor --
  7               THE COURT: Hold on.
  8               MR. STRINGFIELD: Sorry.
  9               THE COURT: If -- if Tetra was not in the case --
 10    sorry -- if Tetra was not thought by Motorola to be in the
 11    case, rightly or wrongly, would the motion have been made to
 12    amend the scheduling order?
 13               MR. STRINGFIELD: Absolutely, your Honor, because --
 14    you'll notice how far down in the --
 15               THE COURT: Well, it is on page 4.
 16               MR. STRINGFIELD: Well, it -- but we start, you know,
 17    with grievances much higher than that. And they are in order,
 18    I think, approximately of what they were. And it was primarily
 19    the ambiguous nature of the trade secrets. And your Honor is
 20    familiar with our issues with that.
 21               But also it was 20 million pages of documents that
 22    were dumped on us within the weeks leading into this. So
 23    Mr. Alper was telling us how they found this silver bullet
 24    email in a collection of 3 million documents.
 25               Do you remember that, your Honor?
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 91 of 115 PageID #:25911
                                                                                    91


  1               THE COURT: Yes, I do.
  2               MR. STRINGFIELD: And it took them three months to go
  3    through 3 million pages. Right? That's the math that I did in
  4    my head, so a million pages a month.
  5               They dumped 20 million pages on us in three weeks, and
  6    with just four weeks left of discovery. That's 20 months if
  7    we're reviewing it as fast as Motorola -- as fast as their
  8    lawyers are. And I don't think we are nearly as big and as
  9    fast as they are.
 10               And so the 20 million pages was a huge burden on us.
 11    That was -- those were the bases for the extension. It was the
 12    ambiguous trade secrets. It was the 20 million pages. We
 13    couldn't get through a million pages a month and, you know, get
 14    through --
 15               THE COURT: No, I --
 16               MR. STRINGFIELD: -- 20 million.
 17               THE COURT: I am --
 18               MR. STRINGFIELD: And so those were our grievance,
 19    your Honor.
 20               THE COURT: Let me go to the last page -- the last
 21    sentence of that paragraph. With four weeks left in discovery,
 22    there is no time to invest -- and prior to this, of course, is
 23    the discussion about Tetra in part.
 24               With four weeks left in discovery there is no time to
 25    investigate and discover Motorola's conventions as to this late
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 92 of 115 PageID #:25912
                                                                                    92


  1    addition to the case, meaning Tetra.
  2               MR. STRINGFIELD: That's right, your Honor. And I
  3    agree with that. With four weeks left there wasn't time to
  4    investigate their contentions. We didn't even mention our
  5    defenses.
  6               THE COURT: Wasn't the argument really Tetra shouldn't
  7    be in the case at all for this and this and this reasons, part
  8    of which would have been the lateness of the thing, and your
  9    contention about them knowing and they should have reverse
 10    engineered and so on, could have all been made in the context
 11    of you can't add Tetra this late in the game.
 12               MR. STRINGFIELD: This -- but, your Honor, the context
 13    of this motion, this was a -- this was a schedule modification
 14    motion.
 15               THE COURT: No, but you're explaining to him why.
 16               MR. STRINGFIELD: We're painting a picture.
 17               THE COURT: And implicit in -- I understand.
 18               But implicit in what -- in the reasons and the
 19    necessity for the expansion of the schedule, which I understand
 20    -- I agree and understand -- is because of what Motorola is
 21    doing now at this very late date, which you think is
 22    inappropriate and improper. And I understand that, and you may
 23    be right.
 24               But I would think -- I suppose the decision seems to
 25    have been, well, rather than say to Norgle, they're trying to
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 93 of 115 PageID #:25913
                                                                                    93


  1    expand this, and we -- or to me -- we don't want that -- this
  2    to come into the case because, one, it is improper; two, it
  3    will expand the schedule, you sort of acquiesce to what they
  4    wanted to do. And on the basis of what they were seeking to do
  5    or wanted very much to do, you were asking him to expand the
  6    schedule. And implicit in that is without that expansion we
  7    can't accommodate them.
  8               MR. STRINGFIELD: And, your Honor --
  9               THE COURT: And I'm not saying that's where -- but
 10    that's kind of what -- it was sort of a tactical way of how to
 11    deal with this looming deadline. And maybe the wrong choice
 12    was made.
 13               And I understand what you are saying, that you didn't
 14    mean what it sort of sounds like you were saying.
 15               MR. STRINGFIELD: Your Honor, I dis- -- you know, I
 16    read it differently. I don't read this as a concession. Your
 17    Honor may be reading this concession.
 18               THE COURT: I did not -- I didn't use the word
 19    concession. And I'm not saying it is a concession. It is sort
 20    of a way of which to get the -- I mean, if your argument -- let
 21    me go one step further.
 22               You get the concession from the Court that you need
 23    and that you want. Why not at that point say, you know, we
 24    have thought about this, and wisdom comes slowly, so we think
 25    you have no right to have this in the case, the Tetra issues.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 94 of 115 PageID #:25914
                                                                                    94


  1    You could have gone, and they were out -- out on the -- people
  2    reverse engineer all the time. I think that's more often than
  3    not how people find out how something is being used when it
  4    shouldn't have been used.
  5               But we're going to object before Cole, if you force
  6    us, to your injection of Tetra products into the case. It is
  7    too much, too late.
  8               MR. STRINGFIELD: And we made those objections here.
  9    They gave us discovery requests, and we objected to them. And
 10    we said -- I don't have them in front of me, and I didn't
 11    memorize them, but I'm certain we said something very similar,
 12    that we disagree these are in the case.
 13               THE COURT: Well, that's why they have got a motion.
 14               MR. STRINGFIELD: Today, but not back when we
 15    objected.
 16               THE COURT: When did you object?
 17               MR. STRINGFIELD: I would assume within 30 days of
 18    whenever the discovery was served.
 19               THE COURT: I know, but can you remember when?
 20               MR. STRINGFIELD: I don't have that, your Honor.
 21               MR. ALPER: And is your Honor asking when they
 22    specifically objected to Tetra?
 23               THE COURT: Yes.
 24               MR. ALPER: About a week ago.
 25               It was after we raised this issue in our meeting and
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 95 of 115 PageID #:25915
                                                                                    95


  1    conferring about it, they raised -- they, for the first time,
  2    objected that Tetra was in the case.
  3               MR. STRINGFIELD: We never objected in written -- I
  4    don't know. Never in written discovery you don't think we --
  5               MR. ALPER: It was in a -- all I have seen is a
  6    supplement, that you did a supplement to which I think was
  7    about a week ago that --
  8               MR. HERBERT: Your Honor, it is Exhibit 6 to our
  9    motion on page --
 10               MR. ALPER: Exhibit 6, page 7, third supplemental
 11    response.
 12               THE COURT: What's the date?
 13               MR. ALPER: The date is March 28, 2019. Third
 14    supplemental response on page 7.
 15               THE COURT: Exhibit 6. Hold on.
 16               MR. ALPER: Exhibit 6 to our motion.
 17               THE COURT: Exhibit 6, page 7.
 18               MR. ALPER: Yes. You'll see headings that say, third
 19    supplemental response to Interrogatory Number 1.
 20               THE COURT: Just a second.
 21               Where am I to look?
 22               MR. ALPER: If you look at the heading that says,
 23    third supplemental response, the second sentence, Hytera
 24    objects to this interrogatory as overly broad, unduly
 25    burdensome, and neither relevant nor likely to lead to the
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 96 of 115 PageID #:25916
                                                                                    96


  1    discovery of admissible evidence, to the extent it includes
  2    Hytera's Tetra products, which are not involved in the pending
  3    action. And --
  4               THE COURT: And this you say was the first objection.
  5               MR. ALPER: Well, let me be 100 percent clear. It is
  6    the first objection in the interrogatories.
  7               On March 26th, two days before that, Hytera responded
  8    to our emails, post Judge Norgle email, reasking about the code
  9    and said we have never agreed to give you the code.
 10               THE COURT: And it was an email -- is that an exhibit?
 11               MR. ALPER: It is not, your Honor.
 12               THE COURT: That's okay. Email --
 13               MR. ALPER: It was a March 26th email.
 14               THE COURT: Hold on. From Hytera. March 26 stating
 15    Hytera's not in the case.
 16               MR. ALPER: Yes. And then on the 27th that's when
 17    Hytera -- so on the 27th Hytera's counsel wrote us in advance
 18    of the deposition, corporate deposition, happening on the 28th
 19    and 29th of one of their corporate deponents that our corporate
 20    designee is not going to, as a corporate matter, testify about
 21    Tetra. And so that --
 22               THE COURT: In an email.
 23               MR. ALPER: In an email. So we have an email on the
 24    26th saying, we never agreed to give you the documents.
 25               On the 27th that said, our corporate deponent is not
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 97 of 115 PageID #:25917
                                                                                    97


  1    going to give you the testimony. And literally -- the email
  2    literally says because Tetra is not accused in this case.
  3               THE COURT: All right. Hold on.
  4               MR. ALPER: That's -- they didn't say because they --
  5    the original email that they sent didn't say, not because it is
  6    not in the case, they said, because it is not accused in the
  7    case, which, of course, is the opposite of what they said to
  8    Judge Norgle.
  9               And then we met and conferred on the 28th and 29th.
 10    And on the 28th --
 11               THE COURT: Hold on.
 12               MR. ALPER: -- during the deposition we got --
 13               THE COURT: One second.
 14               MR. ALPER: Yeah, sorry.
 15          (Brief interruption.)
 16               THE COURT: Okay.
 17               MR. ALPER: And in the -- I think the important thing
 18    that --
 19               THE COURT: No, I got it. Let him finish.
 20               MR. STRINGFIELD: Sure, your Honor. And I -- candidly
 21    I'm not bothered by any of these dates, and I'll tell you why
 22    I'm not.
 23               So, your Honor, Motorola supplemented an
 24    interrogatory -- interrogatory response in February of 2019.
 25    In March we told them we disagree. Okay? And so, you know,
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 98 of 115 PageID #:25918
                                                                                    98


  1    they brought it in February. We told them wrong in March.
  2               I think what -- I think that what they're trying to
  3    point at here is that, you know, we put in our March motion to
  4    Judge Norgle, we mention that they were trying to bring Tetra
  5    in as part of the parade of horribles. Judge Norgle, you know,
  6    I am sure he considered the motion fully, but he didn't, at
  7    least as far as we can tell, rule at all based on Tetra. I
  8    don't think anybody mentioned Tetra. He sent us out into
  9    the hallway. He said, you guys figure it out. Right?
 10               THE COURT: I have no idea -- I have no idea what he
 11    was thinking.
 12               MR. STRINGFIELD: So --
 13               THE COURT: But I tend to agree with you that his
 14    focus was on getting you to agree.
 15               MR. STRINGFIELD: So --
 16               THE COURT: But the mere fact you agreed would have
 17    suggested to him that what you were asking for and what he was
 18    to do was because of a set of facts, part of which was the
 19    inclusion of Tetra into the mix, as opposed -- and thus it was
 20    necessary to put it off -- as opposed to, well, I'll put it
 21    off, but Tetra is really not going to be very important. Tetra
 22    was the reason for the expansion.
 23               MR. STRINGFIELD: So, again, the -- I think we
 24    disagree that Tetra was the reason for the expansion. It was
 25    the trade secrets. Primarily the trade secrets and the 20
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 99 of 115 PageID #:25919
                                                                                    99


  1    million documents.
  2               But, in any event, when we went out and negotiated
  3    with it, there was clearly not a meeting of the minds. It
  4    sounds like the Motorola lawyers thought that Tetra was in. I
  5    know that the Hytera lawyers did not think that Tetra was in.
  6               And when we moved Judge Norgle, we were asking for
  7    four months based upon this parade of horribles. What we
  8    negotiated was five weeks. Again, Hytera was under the
  9    impression that Tetra was not in the case.
 10               THE COURT: If you felt Tetra wasn't in the case, you,
 11    by any stretch of the imagination, wouldn't have made it four
 12    months, would you?
 13               MR. STRINGFIELD: We would have. And --
 14               THE COURT: Oh.
 15               MR. STRINGFIELD: -- the reason is because to develop
 16    our defense. And my point is that we negotiated five weeks
 17    because we didn't need to go back to China and discover a Tetra
 18    development story. We wouldn't have accepted five weeks if we
 19    would have thought that Tetra was in this case. There's no
 20    way.
 21               And that's why I was saying earlier that we would
 22    absolutely --
 23               THE COURT: So regardless of Tetra being in or out,
 24    you needed the time.
 25               MR. STRINGFIELD: We needed the time. And we
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 100 of 115 PageID #:25920
                                                                                  100


  1    negotiated five weeks based, again, as I said earlier, based on
  2    the case that was -- that we saw in front of us. And the case
  3    that we saw in front of us was the case of DMR. It had been a
  4    DMR case for all these years. It had been a DMR only case.
  5    Tetra has been out there. Nobody was talking about it. Nobody
  6    had any reason to believe that Tetra would pop up some day, and
  7    we'd have to go back and recreate our -- or not recreate but --
  8               THE COURT: And, again, please forgive me, I'm not
  9    trying to be disputatious, but I don't understand how you can
  10   say that. To say you had no idea Tetra was in the case, I
  11   think, sort of blinks reality. Tetra was -- when I say in the
  12   case, I won't -- I don't mean in the case. Tetra was clearly
  13   in the mix, in the mind of -- or certainly in the forefront of
  14   Motorola's thinking. That's partly what all this was about.
  15              MR. STRINGFIELD: Not until February, your Honor. So
  16   I was talking -- I have been talking about from March of 2017
  17   to February 2019 nobody was talking about Tetra.
  18              And so in February 2019 it was too late. And that was
  19   our position then, and it is our position today. It was too
  20   late in February, it is too late in April.
  21              Even with this modest extension that we got, again,
  22   based on the case that was then in front of us, of only five
  23   weeks, there is no room for Tetra. It has been a DMR case. If
  24   they wanted Tetra in the case, they could have made the same
  25   trade secret misappropriation allegations as against Tetra.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 101 of 115 PageID #:25921
                                                                                  101


  1               THE COURT: Will you agree with -- I'm putting it
  2    wrong.
  3               At least as I read this, it would have strike -- it
  4    strikes me that that is -- the argument you're making here
  5    should have been made to Judge Norgle and said, we need time
  6    whether -- not whether. Tetra is not in the case. What they
  7    are doing will expand it forever, not -- for far more than
  8    anybody wants.
  9               But -- even with Tetra not being in the case, we need
  10   more time.
  11              MR. STRINGFIELD: Your Honor, I think whether Tetra is
  12   in or out of the case, as we understood, it is an issue for
  13   this Court and because it is a discovery dispute. Judge Norgle
  14   was overseeing the scheduling. And Tetra was -- you know, the
  15   threat of the Tetra coming in -- and, again, we did not think
  16   that Tetra was in, was informing our decision to ask for a
  17   four-month extension, again primarily based on the trade
  18   secrets and the 20 million documents.
  19              THE COURT: That's certainly not what was conveyed to
  20   the district court. And my only observation is for next time
  21   sort of be careful. What one says to judges really counts,
  22   according to our Court of Appeals and every Court of Appeals.
  23   Judges don't know anything more about a case, at least
  24   factually, than what they are told by the lawyers.
  25              MR. STRINGFIELD: And I agree with that, your Honor.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 102 of 115 PageID #:25922
                                                                                  102


  1    And I guess we didn't -- we didn't believe then, and we don't
  2    believe today, that that's what we told Judge Norgle. We did
  3    not tell him that we thought Tetra was in the case, and then
  4    that was the basis for our extension.
  5               My recollection, and I think a fair reading of these
  6    papers, is that we were focused on the ambiguous trade secrets,
  7    the 20 million documents, and we're mentioning Tetra as part of
  8    the parade of horribles, the reality we were facing, just
  9    everything blowing up and coming at us at once. And we said,
  10   Judge, we need help. And he said, you guys go figure it out.
  11   And we negotiated it based on the cases we saw, which was a DMR
  12   case.
  13              THE COURT: Well, in your discussions, since we're
  14   going into what happened outside of court, in your discussions
  15   with Judge Norgle -- sorry -- with Mr. Alper and his colleagues
  16   out in the hall, wasn't Tetra mentioned?
  17              MR. STRINGFIELD: Absolutely not. Absolutely not.
  18              MR. ALPER: It was, but only to this extent. I asked
  19   Mr. Cloern, I said, we would like to talk to you about, you
  20   know, some -- getting some of the Tetra code. And we said,
  21   we'll talk, and then we left. We didn't make any resolution
  22   about it. But he did not say, no way, that we just made a deal
  23   that this is not part of the case.
  24              MR. STRINGFIELD: I don't think --
  25              THE COURT: And no way you did -- I'm saying you did
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 103 of 115 PageID #:25923
                                                                                  103


  1    not make a deal that it was not part of the case.
  2               MR. ALPER: Exactly. There was no rebuff of that.
  3    And, frankly, when we -- there was no rebuffing of that.
  4               I hesitate to get into too much off the record detail
  5    because I don't -- the one thing that is -- I am a hundred
  6    percent confident of, and I think Mr. Stringfield would agree,
  7    no one said in that room, now we're making this deal but Tetra
  8    is not in the case.
  9               THE COURT: Was there any discussion in that room
  10   about Tetra?
  11              MR. STRINGFIELD: I --
  12              MR. ALPER: I asked Mr. -- I told Mr. Cloern that we
  13   needed to talk about the production, come up with a -- like
  14   what we were talking about at the beginning, what is it that
  15   they're going to produce. And that issue was deferred for --
  16   we all need to leave and get back into Judge Norgle to put an
  17   agreement on the record. And so I -- my recollection --
  18              THE COURT: Well, how would you calculate the time
  19   that was needed for you to agree on if you didn't include it in
  20   your respective thinking, the Tetra product? Because
  21   these -- that partly or wholly what the motion -- partly what
  22   the motion for extension encompassed.
  23              MR. ALPER: From our perspective, it was -- there
  24   was -- for us it was very minimal. And so from our
  25   perspective, it -- there was certainly enough time to
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 104 of 115 PageID #:25924
                                                                                  104


  1    accommodate the very selective discovery that we're talking
  2    about, which we had -- had been out there.
  3               THE COURT: So Tetra basically was not really
  4    discussed in your off-the-record conference outside Judge
  5    Norgle's courtroom.
  6               MR. ALPER: Yeah, I would say it was raised as a thing
  7    that we needed to work together on moving through, as we would
  8    in the ordinary course of discovery. It was not discussed in
  9    terms of is it in or out of the case, which left us with the
  10   impression that it was accused and that we do discovery on it,
  11   and that was the point of the extension.
  12              THE COURT: And nobody -- okay.
  13              MR. ALPER: Do you see what I am --
  14              THE COURT: Yes. I understand you fully.
  15              MR. ALPER: It's -- basically I think it is the same
  16   as with -- I'm sorry. I didn't mean to cut you off.
  17              THE COURT: No, you go ahead.
  18              MR. ALPER: -- did the papers say that they have a
  19   concern about timing based on Tetra. We went outside. We
  20   agreed to a -- some new schedule, and that left us with the
  21   impression that that issue was -- that concern was moot.
  22              MR. STRINGFIELD: And --
  23              THE COURT: By the extension.
  24              MR. ALPER: By the extension, your Honor, yes.
  25              MR. STRINGFIELD: And, your Honor, and I don't think
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 105 of 115 PageID #:25925
                                                                                  105


  1    Mr. Alper would agree with me and I think --
  2               THE COURT: Mr. Alper, please sit down.
  3               MR. STRINGFIELD: Oh, sorry.
  4               I don't think -- I think Mr. Alper is right, there was
  5    no discussion whether Tetra was in or out of the case. And I
  6    think I -- you know, he -- it was mentioned, as Mr. Alper
  7    characterized it. I don't recall if it -- I'll accept his
  8    representation that it was mentioned in passing, like, hey, we
  9    need to --
  10              THE COURT: So we really go back and the -- the
  11   out-of-court conference has no meaning. It has no significance
  12   here. To the extent one wants to look at what was in people's
  13   minds, we go back then to the motion.
  14              MR. STRINGFIELD: And, your Honor --
  15              THE COURT: I'm not saying it is dispositive. It may
  16   not be. And it is probably not.
  17              But I do think it has some significance because it
  18   bore on Judge Norgle's thinking that he was going to give you
  19   some time, but preferably, of course, you guys should agree.
  20   And of course in that sense he was right.
  21              But what led him to do what he did is that there was
  22   something before him that he read and that, you know, governed
  23   his thinking and his willingness to do what you want him to do,
  24   which was to get more time.
  25              MR. STRINGFIELD: And, your Honor --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 106 of 115 PageID #:25926
                                                                                  106


  1               THE COURT: I'm not saying it is dispositive. But I
  2    do think, as I thought at the beginning, I think it has some
  3    significance in the larger picture.
  4               MR. STRINGFIELD: Absolutely, your Honor. And that's
  5    why I want to answer it. And, again, it -- you know, Hytera
  6    was not making a concession, and Hytera -- oh, excuse me --
  7    that Tetra was in this case. We were, again, just referencing
  8    it as part of what was coming at us at that time, and it was
  9    not that, you know, the extension, we thought, was based on
  10   Tetra.
  11              We thought it was based on the ambiguous trade secret
  12   identification, the 20 million documents that had been just
  13   dumped on us. And we negotiated a much shorter extension based
  14   on the cases then in front of us, which was a DMR case, based
  15   on their December 7th iteration of their response to
  16   Interrogatory Number 1, which identified the documents and some
  17   other trade secrets. Again, as I mentioned earlier, that has
  18   expanded by a factor of two since we agreed to that extension.
  19   So that is -- that is an issue that we were still scheduling,
  20   the impact on the scheduling, but --
  21              THE COURT: Let me go back for a second.
  22              Mr. Alper, as I remember -- no, sit down.
  23              As I remember reading various things that you have
  24   written, Mr. Singh has written, and that had been said in the
  25   case and representations made in briefs, you have -- I don't
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 107 of 115 PageID #:25927
                                                                                  107


  1    want to overstate it -- a lot of it -- I won't say a mountain
  2    -- but a lot of evidence of culpability of -- you said so, over
  3    and over and over, about how compelling the case is that you
  4    have and the quantum of evidence that you already have. And
  5    some of that I have quoted in opinions.
  6               So that although Mr. Singh has tried to hit every note
  7    of concern that I had in the last opinion about proportionality
  8    and timing and so on, you really don't need, in your view, the
  9    Tetra stuff, the Tetra line of products to prove your case. It
  10   really is a question of damages.
  11              MR. ALPER: May I --
  12              THE COURT: Yeah.
  13              MR. ALPER: May I --
  14              THE COURT: You don't have to. You can sit down.
  15              MR. ALPER: I think --
  16              THE COURT: Whatever you --
  17              MR. ALPER: Thank you. I'm slightly more comfortable
  18   standing --
  19              THE COURT: Okay.
  20              MR. ALPER: -- if that's all right.
  21              So, your Honor, we agree this is really just a
  22   question of the scope of the misappropriation and scope of
  23   damages and ultimately a question of injunctive relief.
  24   However, the one thing I would add so --
  25              THE COURT: Well, injunctive relief really doesn't
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 108 of 115 PageID #:25928
                                                                                  108


  1    count in the sense that if you get the appropriate injunction,
  2    if you win, and you get the appropriate injunction that you
  3    want, which I'm certain you will because they are pretty
  4    commonplace and standard, Hytera, if you are right about Tetra,
  5    Hytera then couldn't continue with Tetra as it is without
  6    running afoul of the injunction.
  7               MR. ALPER: So that's -- we agree, but let me raise a
  8    little bit of a practical --
  9               THE COURT: And presumably they wouldn't, and that's
  10   why I -- certainly was told today. So it really ultimately
  11   winds up to be not a question of proof, but a question -- of
  12   proof of liability, but a question of proof of damages.
  13              MR. ALPER: That is the way we see it. However, let
  14   me introduce one issue that is directly relevant to that.
  15              THE COURT: Okay.
  16              MR. ALPER: So let's say that we don't have the code.
  17   We have evidence now that some number or all --
  18              THE COURT: All.
  19              MR. ALPER: -- all of their Tetra products -- right
  20   now the email suggests all. But at least some number, if not
  21   all, of their Tetra products are using Motorola code.
  22   Presumably at trial, if they don't give us the code, they are
  23   not going to be able to say, well, look, jury, the code
  24   actually shows something different because they wouldn't have
  25   produced it to us.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 109 of 115 PageID #:25929
                                                                                  109


  1               But we won't know, no one will know, they will say, it
  2    is their position now, they are saying it in court, they have
  3    said it, you know, in a meet and confer, that actually we're
  4    wrong. That at least some, if not all, of the Tetra products
  5    do not have the Motorola code in them. That's their position.
  6    They said it here today.
  7               And so we're in this awkward position where they have
  8    a contention that the code will elucidate this issue. We have
  9    evidence that shows otherwise. And we all want to just get it
  10   right.
  11              And so where does that leave us when it comes to the
  12   injunction question that your Honor is raising? Are the Tetra
  13   products in or out? Presumably they will be in the scope of
  14   the injunction. They will at that point say, well, we don't
  15   have sufficient proof, I suppose, that the products are using
  16   the same code and --
  17              THE COURT: Oh, I wouldn't think that at all. The
  18   burden of proof -- the sort of the -- the unofficial burden of
  19   proof gets to be theirs. They are the ones that were violating
  20   -- would be violating the injunction.
  21              You, of course, if you wanted to come in and say that
  22   -- we have to prove that in fact they were, that the -- Tetra
  23   used your code. But that's a very different question.
  24              MR. ALPER: Right. And so if we're going to do that,
  25   right now it is -- I just -- I feel like it is a little bit --
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 110 of 115 PageID #:25930
                                                                                  110


  1    I can't foresee exactly how that's going to play out as we go
  2    to the jury with this document and we say, here, look, look at
  3    this document. I believe they should be precluded from
  4    contesting that because they are refusing to give us the code,
  5    but I don't know exactly how that would play out in a liability
  6    -- from a liability perspective.
  7               THE COURT: I don't think -- if I were to rule, and it
  8    -- and it were to stand, nobody would do anything about it,
  9    that for whatever reason, as a matter of discretion, because
  10   that's what it really is, not a -- that I don't think at this
  11   late stage that Tetra should be in the case wouldn't change
  12   what you would want as the scope of your injunction. And it
  13   wouldn't change at all Hytera's obligation to obey that
  14   injunction vis-a-vis Hytera products -- Tetra products or any
  15   other line of products.
  16              And you are sort of back at square one to see, well,
  17   has there been an injunction? It would be your responsibility.
  18   But they have got the burden in their own minds of compliance.
  19   And I don't think they are going to just, I wouldn't think,
  20   willy-nilly ignore that.
  21              You can reverse engineer the Tetra line of products
  22   and -- I don't think it takes very long, especially when you
  23   know what you are looking for.
  24              MR. ALPER: Again, I'm --
  25              THE COURT: So I'm concerned -- I'm concerned not
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 111 of 115 PageID #:25931
                                                                                  111


  1    about the scope of the injunction because it will not affect it
  2    in the slightest. I'm concerned with all the arguments that
  3    have been made here today and ultimately with the -- I don't
  4    want to say it -- and with the effect on the trial date that
  5    really is sort of fixed. I don't want to try to present Judge
  6    Norgle with a fait accompli that's going to require him to,
  7    again, even though he may not want to, reset the trial date.
  8               How long has he given you folks to try this case?
  9               MR. ALPER: I don't think that -- I don't think we
  10   have -- I don't think we have talked about that.
  11              THE COURT: No? How long do you think it will take to
  12   try?
  13              MR. ALPER: We think it is --
  14              THE COURT: A week? Two weeks?
  15              MR. ALPER: Two weeks maybe.
  16              THE COURT: Okay.
  17              MR. STRINGFIELD: Your Honor, and we see it very
  18   differently -- and we had briefed this before your Honor based
  19   on the complexity of the trade secrets.
  20              And I'll just add a little bit of color to that. And
  21   I know this is really far afield. We're -- we started the
  22   30(b)(6) depositions on the trade secrets. And we have a
  23   gentleman who is actually under deposition now. He started
  24   yesterday. He was to cover five trade secrets out of 142. In
  25   one seven-hour day we got through two. So three and a half
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 112 of 115 PageID #:25932
                                                                                  112


  1    hours per trade secret times 142 just to take the facts.
  2               And we -- we rang that bell in one of our briefs, and
  3    we're -- again, we are considering the scope of this case. But
  4    we disagree that based on the scope of their case that they are
  5    moving forward with that ten trial days is even remotely
  6    realistic. We're looking at a trial of months and months to
  7    put on 142 trade secrets. But --
  8               THE COURT: Don't count on months and months.
  9               MR. STRINGFIELD: I don't think we should, your Honor.
  10   And that's our --
  11              THE COURT: Nothing takes months and months.
  12              MR. STRINGFIELD: That is our concern, your Honor.
  13              MR. ALPER: This case is a -- I understand Hytera's
  14   desire to not get to trial and to make it sound like this is an
  15   impossible case to try, but --
  16              THE COURT: It is not, it's a --
  17              MR. ALPER: -- it is ultimately very simple.
  18              THE COURT: It is really a very simple trade secrets
  19   case. It is not different than lots of others. And they get
  20   done. It takes a week. It takes two. Whatever it takes, it
  21   is not going to be months and months.
  22              MR. ALPER: It is about whether they took our --
  23              THE COURT: Right.
  24              MR. ALPER: -- stuff and --
  25              THE COURT: And whether they are using it.
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 113 of 115 PageID #:25933
                                                                                  113


  1               MR. ALPER: Yes. And it is that. It is really that
  2    simple.
  3               And so to get back to your Honor's question --
  4               THE COURT: Because your experts are not going to be
  5    on the stand for weeks on end. If you make that terrible
  6    mistake, either of you, you will absolutely lose the jury.
  7               MR. ALPER: We agree.
  8               THE COURT: They won't have a clue. And they will
  9    shut off their hearing, and they will look very much askance at
  10   whoever is forcing them to stay for their protracted -- they
  11   are not engineers. This may be a trial that engineers would
  12   love and be excited about. But 12, ten or eight people who are
  13   just drawn off the street, you know, who don't know what you
  14   guys know --
  15              MR. ALPER: We agree, your Honor. And so to get back
  16   to your original -- to your point, we don't have a disagreement
  17   with what you're saying. My point is, that especially with
  18   respect to ultimately it is going to be their burden in the
  19   post-trial setting to explain why they get to keep selling any
  20   of the products. But what -- all I'm saying is that when it
  21   comes back to the decision of the discovery, because we're
  22   looking at this as a very narrow set of discovery, it just
  23   makes it a lot cleaner because then we know what -- we all know
  24   is it in the code or not for a much --
  25              THE COURT: Maybe, and I -- I apologize to you. Maybe
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 114 of 115 PageID #:25934
                                                                                  114


  1    it is not all that easy. Just because they give you the code,
  2    you say, well, that's the code, maybe that's not the end of the
  3    inquiry. I really don't know.
  4               MR. ALPER: Maybe that's true. But it also is
  5    possible that it is a very simple inquiry and will be in a
  6    less -- we'll be in a -- I think a better position in terms of
  7    trial in terms of trial readiness --
  8               THE COURT: Yes, you will.
  9               MR. ALPER: -- having that. That's all my point is.
  10              MR. STRINGFIELD: And, your Honor, and, again, my
  11   concern is that there is no such thing as Tetra light. There
  12   is no such thing as bringing Tetra into the case only to the
  13   extent that it is whether Motorola can prove liability. It is
  14   not just whether they meet their burden. Hytera is entitled to
  15   develop its defense, and its defense is independent
  16   development. And so it is not just a matter of whether they
  17   get to come in and point to code and say that they got it. We
  18   argue about that, and that's a small capsulized thing.
  19              Hytera is entitled to develop its entire independent
  20   development defense, which there is not time for, and we would
  21   be deprived of our due process rights to develop a defense on
  22   this product line if it is brought in at this late juncture,
  23   and that's our position.
  24              THE COURT: Okay.
  25              MR. STRINGFIELD: Tetra has got to be in or out, your
Case: 1:17-cv-01973 Document #: 519 Filed: 05/01/19 Page 115 of 115 PageID #:25935
                                                                                  115


  1    Honor, it can't just be their side of the --
  2               THE COURT: No, I agree completely with you.
  3               All right. You folks are going to get me what I -- I
  4    forget even what I asked for. But you're going to get me
  5    whatever you're -- I have asked for. And it doesn't have to be
  6    long, just, you know, so it is complete.
  7               All right. Well, thank you very, very much, and it
  8    has been very helpful.
  9               MR. STRINGFIELD: Thank you, your Honor.
  10              MR. ALPER: Thank you, your Honor, for taking the time
  11   with us this morning.
  12              THE COURT: No, thanks a lot. Sorry you had to fly
  13   in.
  14              MR. ALPER: No, it is quite all right, your Honor.
  15         (Which concluded the proceedings:)
  16                                    CERTIFICATE
  17              I HEREBY CERTIFY that the foregoing is a true, correct
  18   and complete transcript of the proceedings had at the hearing
  19   of the aforementioned cause on the day and date hereof.
  20

  21   / s/ Pamel a S.   War r en                       March 5, 2019
       Official Court Reporter                               Date
  22   United States District Court
       Northern District of Illinois
  23   Eastern Division
  24

  25
